Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 1 of 40




                EXHIBIT I
Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 2 of 40




             Deposit Agreement
              and Disclosures
                                    Effective November 10, 2017




                                             bankofamerica.com
                                                Applies in all states.



             Bank of America, N.A. Member FDIC. ©2017 Bank of America Corporation.
             91-11-2000B (11/17)                                                     29507
                                                                        Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 3 of 40
                                                                                                                                               Impact of Holds ......................................................................................................................17
Table of Contents                                                                                                                              Personal Accounts – Overdraft Practices and Settings ...............................................................19
                                                                                                                                               Business Accounts – Overdraft Practices and Settings...............................................................19
Welcome to Bank of America .................................................................................1
                                                                                                                                               Posting Orders ........................................................................................................................20
How to Get Started ...................................................................................................................1
                                                                                                                                               Occurrences ...........................................................................................................................20
How to Access Your Account......................................................................................................1
                                                                                                                                               Overdraft Protection Plans .......................................................................................................20
The Agreement for Your Account ...........................................................................2                                    Processing and Posting Orders ............................................................................22
Binding Contract .......................................................................................................................2      Processing Transactions and Posting Orders.............................................................................22
Changes to This Agreement .......................................................................................................2             Posting Orders ........................................................................................................................22
Closing an Account....................................................................................................................2        Changing Posting Orders..........................................................................................................23
Governing Law ..........................................................................................................................3
                                                                                                                                               Posting Orders Determined at End of Day .................................................................................23
Explanation of Some Terms ...................................................................................4
                                                                                                                                               Overdraft Fees ........................................................................................................................23
Information About You and Your Account ..............................................................5
                                                                                                                                               Certain Transactions Made After Business Day Ends.................................................................24
Information You Give Us ............................................................................................................5
                                                                                                                                               Processing Deposits and Cashed Items...............................................................25
Identification.............................................................................................................................5
                                                                                                                                               Cashing Items or Accepting Items for Deposit ...........................................................................25
Bank of America’s Privacy Policy for Consumers..........................................................................5
                                                                                                                                               Checks Lost in the Collection Process ......................................................................................26
Sharing Information with Affiliates ..............................................................................................5
                                                                                                                                               Collection Items ......................................................................................................................26
Consumer Reports and Other Inquiries .......................................................................................5
                                                                                                                                               Demand Drafts and Remotely Created Checks ..........................................................................26
Disclosing Information About You and Your Account ....................................................................6
                                                                                                                                               Deposit Preparation and Acceptance ........................................................................................26
Telephone Calls: Calling, Monitoring and Recording .....................................................................6
                                                                                                                                               Deposit Error Correction ..........................................................................................................27
Release of Information .............................................................................................................7
                                                                                                                                               Encoding Deposits ......................................................... ……………………………………………27
Account Ownership.................................................................................................7
                                                                                                                                               Endorsing Checks ...................................................................................................................27
Some General Terms ................................................................................................................7
                                                                                                                                               Identifying the Account for Your Deposit ...................................................................................28
Some Basic Terms for Joint Accounts.........................................................................................7
                                                                                                                                               Overpayments and Reversals ...................................................................................................28
Some Basic Terms for “Payable on Death” Accounts...................................................................8
                                                                                                                                               Returned Items .......................................................................................................................28
Some Basic Terms for Business and Other Non-Personal Accounts ..............................................9
                                                                                                                                               Substitute Checks...................................................................................................................29
Transferring Ownership ..............................................................................................................9
                                                                                                                                               Third-Party Endorsements ........................................................................................................29
Checking and Savings Accounts ..........................................................................10
                                                                                                                                               When Funds are Available for Withdrawal and Deposit Holds .............................30
Types of Accounts...................................................................................................................10
                                                                                                                                               Your Ability to Withdraw Funds .................................................................................................30
Eligibility for NOW Accounts .....................................................................................................10
                                                                                                                                               Longer Delays May Apply .........................................................................................................30
Demand Deposit Accounts.......................................................................................................10
                                                                                                                                               Special Rules for New Accounts ...............................................................................................31
How We Calculate Interest on Interest Bearing Checking and Savings Accounts ..........................10
                                                                                                                                               Government Checks, Cashier’s Checks and Other Special Types of Checks ................................31
Combined Balance Service ......................................................................................................11
                                                                                                                                               Cash Withdrawal Limitation......................................................................................................32
Limits on Linking Accounts...........................................................................................................12
                                                                                                                                               Holds on Other Funds..............................................................................................................32
Limits on Withdrawals and Transfers from Savings Accounts .......................................................12
                                                                                                                                               Processing Withdrawals .......................................................................................33
Time Deposit or CD Account ................................................................................13
                                                                                                                                               Cashing Checks for You...........................................................................................................33
Types of CDs ..........................................................................................................................13
                                                                                                                                               Cashing or Accepting Your Checks for Others............................................................................33
How We Calculate Interest on CDs ..........................................................................................13
                                                                                                                                               Checks with Legends or Restrictions ........................................................................................33
Disbursing Interest..................................................................................................................14
                                                                                                                                               Collection Items ......................................................................................................................33
CDs That Automatically Renew .................................................................................................14
                                                                                                                                               Check Stock and Ink ...............................................................................................................33
CDs That Do Not Automatically Renew......................................................................................14
                                                                                                                                               Converting Checks to Electronic Debits.....................................................................................34
Grace Period ..........................................................................................................................14
                                                                                                                                               Examining Checks ...................................................................................................................34
Deposits to a CD ....................................................................................................................15
                                                                                                                                               Items Resulting from Voluntary Disclosure ................................................................................35
Early Withdrawals ....................................................................................................................15
                                                                                                                                               Large Cash Withdrawals ..........................................................................................................35
Closing or Redeeming a CD .....................................................................................................15              Paying Checks and Other Items................................................................................................35
Information About Fees and Charging Your Account ...........................................16                                                 Stale-Dated and Postdated Checks...........................................................................................35
Insufficient Funds – Overdrafts and Returned Items...........................................17                                                Substitute Checks, Indemnified Copies, Images and Image Replacement Copies ........................35
Overdrafts and Declined or Returned Items...............................................................................17                     Unpaid Items ..........................................................................................................................35
Page TC1                                                                                                                                                                                                                                                                  Page TC2
11/2017                                                                                                                                                                                                                                                                   11/2017
                                                                        Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 4 of 40
Substitute Checks and Your Rights .....................................................................36                                      Unclaimed Property – Accounts Presumed Abandoned or Inactive...............................................56
Notices, Statements and Other Communications ................................................37                                                Verification of Transactions and Right to Reverse Transactions ..................................................57
General Terms for Notices, Statements and Other Communications ...........................................37                                   Waiver, Severability, and Change of Law by Agreement ..............................................................57
Notices...................................................................................................................................37   Electronic Banking Services ................................................................................58
Statements.............................................................................................................................38      Types of Electronic Banking Services........................................................................................58
Check Image, Safekeeping and Enclosure Services ...................................................................39                          Access ID ...............................................................................................................................59
Your Address and Change of Address.......................................................................................39                    Electronic Banking Disclosures ................................................................................................60
Actions You Can Take to Help Protect Your Account ...........................................40                                                ATM Safety Tips ....................................................................................................63
Reporting Problems..............................................................................................42                             Protect Your ATM Card and Personal Identification Number (PIN)................................................63
Your Responsibility..................................................................................................................42        Be Aware of Your Surroundings at ATMs ...................................................................................63
What Are Problems and Unauthorized Transactions ...................................................................42                          Protect Your Privacy.................................................................................................................63
Reviewing Your Account Statements.........................................................................................42                   Request Emergency Assistance................................................................................................63
We Are Not Liable If You Fail To Report Promptly.......................................................................43                      Funds Transfer Services .......................................................................................64
Written Confirmation and Other Assistance ...............................................................................43                    Remittance Transfers ..............................................................................................................64
Our Investigation and Maximum Liability ...................................................................................43                  Sending Funds Transfers .........................................................................................................65
Business Insurance.................................................................................................................44          Receiving Funds Transfers .......................................................................................................66
Opening a New Account...........................................................................................................44             ACH Debits and Credits ...........................................................................................................66
Foreign Items and Foreign Currency ....................................................................44                                      Tax Information ....................................................................................................67
What is a Foreign Item ............................................................................................................44          Resolving Claims ..................................................................................................68
Be Cautious About Accepting Foreign Items ..............................................................................44                     What does “Claim” Mean?.......................................................................................................68
Currency Exchange Rates ........................................................................................................44             How Claims on Personal Accounts will be Resolved...................................................................68
Wires Sent to a Foreign Currency Account.................................................................................45                    How Claims on Business Accounts will be Resolved ..................................................................68
You May Not Write Foreign Currency Checks .............................................................................45                      Judicial Reference ...................................................................................................................68
Processing and Collecting Foreign Items ...................................................................................45                  Arbitration...............................................................................................................................69
Other Terms and Services ....................................................................................47                                Limitation and Non-Severability ................................................................................................70
Account Changes ....................................................................................................................47         Rules of Interpretation.............................................................................................................70
Automatic Transfer Service ......................................................................................................47            Jurisdiction and Venue ............................................................................................................70
Check and Deposit Slip Forms .................................................................................................47
Check Copies..........................................................................................................................48
Compliance.............................................................................................................................48
Conflicting Demands and Disputes...........................................................................................48
Converting an Account.............................................................................................................49
Cutoff Time for Receipt of Orders .............................................................................................49
Death or Incompetence ...........................................................................................................50
Facsimile Signature .................................................................................................................50
Deposit Bank Assessment.......................................................................................................50
Fingerprint ..............................................................................................................................50
“Freezing” Your Account ..........................................................................................................50
Indemnification and Limitation of Liability .................................................................................51
Legal Process – Subpoena and Levy.........................................................................................51
Multiple Signatures Not Required .............................................................................................52
Notice of Withdrawal ...............................................................................................................52
Powers of Attorney/Appointment and Payment to Agents ...........................................................53
Records..................................................................................................................................53
Right of Setoff ........................................................................................................................53
Sample of Your Signature ........................................................................................................54
Stop Payment Orders and Postdated Orders .............................................................................54
Subaccounts...........................................................................................................................56

Page TC3                                                                                                                                                                                                                                                                     Page TC4
11/2017                                                                                                                                                                                                                                                                      11/2017
                                                    Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 5 of 40

Welcome to Bank of America                                                                            The Agreement for Your Account
Thank you for opening and keeping an account with us.                                                 Binding Contract
                                                                                                      This Deposit Agreement and Disclosures, the applicable Schedule of Fees, the signature card and
Please read this entire agreement carefully so you understand your rights and obligations for
                                                                                                      other account opening documents for your account are part of the binding contract between you and
your deposit account and deposit relationship with us and keep it in a convenient place for future
                                                                                                      us (this “Agreement”) for your deposit account and your deposit relationship with us. They contain
reference.
                                                                                                      the terms of our agreement with you. Please read all of these documents carefully.
In this agreement, “Bank of America”, “Bank”, “we”, “us” and “our” means Bank of America, N.A.        This Deposit Agreement and Disclosures also summarizes certain laws and regulations that apply to
“You” and “Your” means each and every owner of the account and each and every other person            common transactions, provides some disclosures for deposit accounts required by federal law, and
with authority to withdraw funds from the account or otherwise operate the account.                   establishes terms that cover some transactions or situations that the law either does not cover or
                                                                                                      allows us to change by this contract. The Schedule of Fees lists our accounts and account fees.
Our accounts and services are generally available through all of our channels - in our financial
                                                                                                      When you complete our account opening documents (as an example, you sign our signature
centers, through telephone banking and online. However, some accounts and services may not be
                                                                                                      card), request an account, or keep your account open, you acknowledge that you have reviewed
available at all times, in all locations, or through all channels.
                                                                                                      and understand the terms of this Agreement and you agree to be governed by these terms. You
How to Get Started                                                                                    understand that these terms, as we may change or supplement them periodically, are a binding
                                                                                                      contract between you and us for your deposit account and your deposit relationship.
After you open your account, please consider these optional services. They can help you manage
your account.                                                                                         Our deposit relationship with you is that of debtor and creditor. This Agreement and the deposit
                                                                                                      relationship do not create a fiduciary, quasi-fiduciary or special relationship between us. We owe you
    • Debit card – use your debit card to pay for purchases at merchants that accept debit cards,     only a duty of ordinary care. Our internal policies and procedures are solely for our own purposes
      to make deposits at Bank of America ATMs, and to withdraw cash from ATMs.                       and do not impose on us a higher standard of care than otherwise would apply by law without such
    • Direct Deposit – have your paycheck, retirement benefits, or other source of income             policies or procedures.
      deposited electronically into your checking or savings account.
                                                                                                      We give this Agreement to you when we open your account. You may obtain additional copies of this
    • Online Banking – helps you manage and keep better track of your finances. Here are some of
                                                                                                      Agreement at a financial center or by calling the number on your statement.
      the things you can do using Online Banking:
      - Check your account balances and review transaction history.                                   Changes to This Agreement
      - Transfer funds between your accounts or to other Bank of America customers’ accounts.         We may change this Agreement at any time. We may add new terms. We may delete or amend
      - Receive your statements and posted checks online, then review or print them at your           existing terms. We may add new accounts and services and discontinue existing accounts or
        convenience.                                                                                  services. We may convert existing accounts and services into new accounts and services.
      - Reorder checks and change your address.
                                                                                                      We ordinarily send you advance notice of an adverse change to this Agreement. However, we may
    • Online Bill Pay service – pay your bills electronically.
                                                                                                      make changes without prior notice unless otherwise required by law. We may, but do not have to,
    • Online Alerts – provide an electronic notice through email or text message about account
                                                                                                      notify you of changes that we make for security reasons or that we believe are either beneficial or
      activity, such as when a direct deposit posts or when your balance drops below an amount
                                                                                                      not adverse to you.
      you set.
    • Scheduled Savings Transfers – helps make saving easier by automatically transferring money      When we change this Agreement, the then-current version of this Agreement supersedes all prior
      from your checking account to your savings account.                                             versions and governs your account.
    • Keep the Change® – helps you grow your savings by automatically transferring money from         If you continue to use your account or keep it open, you are deemed to accept and agree to the
      your personal checking to your savings with each eligible debit card purchase.                  change and are bound by the change. If you do not agree with a change, you may close your
    • Overdraft Protection Service from another linked account, such as your savings or credit        account as provided in this Agreement.
      card account – helps you avoid overdrafts and declined or returned checks and other items by    See the Notices, Statements and Other Communications section for information about how we
      automatically transferring available funds from your linked account to your checking account.   provide notice.

How to Access Your Account                                                                            Closing an Account
You can access your account and get information about our accounts and services:                      You or we may close your checking or savings account at any time without advance notice, except
                                                                                                      that we may require you to give us seven days advance notice when you intend to close your
     •   At our financial centers and at Bank of America ATMs.
                                                                                                      savings or interest bearing checking account by withdrawing your funds. See Notice of Withdrawal in
     •   Through our Online Banking Service at bankofamerica.com
                                                                                                      the Other Terms and Services section. You or we may close your time deposit account at maturity
     •   By calling customer service at the number on your account statement.                         without advance notice. Bank of America may close your account or convert your account to another
     •   You can locate our nearest financial center or ATM on our website                            account type at its discretion due to excessive overdrafts.
         at bankofamerica.com
Page 1                                                                                                                                                                                              Page 2
11/2017                                                                                                                                                                                           11/2017
                                                      Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 6 of 40
If an account was closed and then we reopen it, the account is subject to our standard terms and
fees for that type of account. Any waiver that applied before the account was closed does not apply
                                                                                                            Explanation of Some Terms
when we reopen the account.
                                                                                                            Definitions
If your account reaches a zero balance, or you apply for an account but never deposit funds into it,
                                                                                                            Please keep in mind the following definitions as you review the Agreement.
we may either keep the account open or close the account without notice.
                                                                                                            Annual Percentage Yield (APY) is a percentage rate reflecting the total amount of interest paid on
Sometimes after an account is closed, we receive a deposit for credit to the account or a check             the account, based on the interest rate and frequency of compounding.
or other item for payment from the account. If this happens, we may at our option and without any
                                                                                                            Average daily balance for a statement cycle – we take the balance that we determine is in the
liability to you: either return the deposit, check or other item; or we may reopen the account and
                                                                                                            account for each day in the statement cycle, add those balances together, and then divide that
accept the deposit, check or other item for you, even if this overdraws your account.
                                                                                                            sum by the number of days in the statement cycle.
Sometimes after an account which had funds in it is closed, and while we are still holding the
                                                                                                            Bank of America, Bank, we, us and our mean Bank of America, N.A.
funds from the account, we receive a withdrawal request, check or other item for payment from the
account. We may refuse the withdrawal request and return the check or other item. We are not liable         Financial Center means a branch of Bank of America.
for any losses or damage that may result from refusing the withdrawal or dishonoring the check or           Business days – our business days are Monday through Friday, excluding bank holidays. Hours of
other item, even if we are still holding funds that would cover the withdrawal, check or other item.        the business day for a financial center are available at that financial center.
When you ask us to close your account, we may continue to pay transactions as we receive them               Collected balance is the ledger balance for the account minus that portion of funds deposited for
while we process your closure request. When we complete our closure process, we may close your              which we have not received credit based on the availability schedule we apply to the account. We
account, even if your account has a balance and transactions you’ve told us about are still pending.        ordinarily apply the availability schedule provided to us by the Federal Reserve Bank to determine
If your account is overdrawn when closed, you agree to pay immediately all amounts you owe us. If           the time that we receive credit for deposited funds.
your account had funds in it when closed, we may:                                                           Item includes all orders and instructions for the payment, transfer or withdrawal of funds from
     • hold the funds for your pick up or to pay outstanding or expected items or claims;                   an account. As examples, item includes: a check, substitute check, purported substitute check,
     • deposit the funds in another of your accounts with us; or                                            electronic transaction (including an ACH transaction, ATM withdrawal or transfer, or point of sale
     • mail the funds to any of you by check at the address in our records for the account.                 transaction), draft, demand draft, remotely created check, remotely created consumer check,
                                                                                                            image replacement document, indemnified copy, preauthorized draft, preauthorized payment,
If your account earned interest before it closed, your funds stop earning interest when you ask us
                                                                                                            automatic transfer, telephone-initiated transfer, Online Banking transfer or bill payment instruction,
to close your account, even if we continue to hold the funds. As an example, if we mail funds from an
                                                                                                            withdrawal slip, in-person transfer or withdrawal, cash ticket, deposit adjustment, or other order
interest bearing account to you by check, then your funds do not earn interest, even if the check is
                                                                                                            of instruction for the payment, transfer, or withdrawal of funds, or an image, digital image or a
returned to us or is not cashed.
                                                                                                            photocopy of any of the foregoing. Item also includes any written document created or authorized
This Agreement continues to govern matters related to your account even after your account closes.          in your name that would be a check or draft but for the fact that it has not been signed. Item
                                                                                                            may also include a cash-in ticket and a deposit adjustment. Item may also include a check, draft,
Governing Law                                                                                               warrant, or other item deposited to your account, including a deposited item that was returned
This Agreement, and your and our rights and obligations under this Agreement, are governed by               unpaid.
and interpreted according to federal law and the law of the state where your account is located.
                                                                                                            Minimum daily balance – the lowest balance that we determine is in the account during a
However, your rights and obligations for Remittance Transfers shall be governed by and interpreted
                                                                                                            statement cycle.
as described in the Funds Transfer Services section. We ordinarily maintain your account at the
financial center where we open your account. However, we may transfer your account to another               You and your means each and every owner of the account and anyone else with the authority to
financial center in the same state or in a different state. If state and federal law are inconsistent, or   deposit, withdraw, or exercise control over the funds in the account.
if state law is preempted by federal law, federal law governs.
                                                                                                            Headings and Interpretation
                                                                                                            We include section and paragraph headings in this Agreement to help you find terms and
                                                                                                            provisions. The headings are for convenience or reference only. They do not limit the term or
                                                                                                            provision.
                                                                                                            Unless it would be inconsistent to do so, words and phrases used in this document should be
                                                                                                            construed so the singular includes the plural and the plural includes the singular.
                                                                                                            In some sections we give examples. The examples cover some, but not all, of the situations or
                                                                                                            items that are covered by the section.




Page 3                                                                                                                                                                                                     Page 4
11/2017                                                                                                                                                                                                  11/2017
                                                    Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 7 of 40

Information About You and Your Account                                                                Disclosing Information About You and Your Account
                                                                                                      This section applies to both business and personal accounts. We may disclose information about
                                                                                                      your accounts to consumer reporting agencies and to other persons or agencies who, in our
Information You Give Us
                                                                                                      judgment, have a legitimate purpose for obtaining information.
When you open a deposit account with us, you give us information about yourself and confirm that
it is correct. We enter the information into our records. We may rely on that information until you   For example, subject to any applicable financial privacy laws or other laws or regulations, we may
notify us of a change and we have had a reasonable time to act on the new information.                provide information on you and your accounts:
                                                                                                           • to consumer reporting agencies, such as ChexSystems, Inc.;
Identification                                                                                             • to anyone who we reasonably believe is conducting a legitimate credit inquiry, including
Federal law, including the USA PATRIOT Act, requires all financial institutions to obtain, verify            inquiries to verify the existence or condition of an account for a third party such as a
and record information that identifies each customer who opens an account with that financial                lender, merchant or consumer reporting agency;
institution.
                                                                                                           • in response to any subpoena, summons, court or administrative order, or other legal
When you apply for an account, we will ask for your legal name, address, date of birth and your Tax          process which we believe requires our compliance;
Identification Number (TIN). We may require one or more forms of unexpired photo identification.
We may validate the information you provide to us to ensure we have a reasonable assurance of              • in connection with collection of indebtedness or to report losses incurred by us;
your identity. We may contact you for additional information. If your account is funded before we          • in compliance with any agreement between us and a professional, regulatory or disciplinary
verify your information, you may not have access to your funds. If we are not able to verify your            body;
identity to our satisfaction, we will not open your account or we may close the account if it was          • in connection with potential sales of businesses;
previously funded.
                                                                                                           • to service providers who help us meet your needs by assisting us in providing or offering
                                                                                                             our products or services; and
Bank of America’s Privacy Policy for Consumers
Our privacy policy for consumers is described in our publication, U.S. Consumer Privacy Notice. We         • to other third parties as is described in our publication U.S. Consumer Privacy Notice or as
provide our privacy policy to consumers who open a personal account with us. The privacy policy              required under applicable law or regulation.
describes our policy on handling customer information and describes the situations when we may        For personal accounts, the terms of our U.S. Consumer Privacy Notice governs in the event of a
disclose information, including some examples.                                                        conflict between the terms of this section and the terms of our U.S. Consumer Privacy Notice.
You can also review our privacy practices on our website at bankofamerica.com/privacy.                Account Information Services/Consumer Reporting Agencies If we close your account because
                                                                                                      of your unsatisfactory handling, we generally report to consumer reporting agencies such as
Sharing Information with Affiliates                                                                   ChexSystems, Inc. your name, address, Taxpayer Identification Number (TIN), driver’s license
Accounts Held by Consumers We may share information that we have about you and your accounts          number and the date and reason we closed the account. The consumer reporting agency may
among the Bank of America family of companies. Please refer to our publication, U.S. Consumer         supply this information to others. This may adversely impact your ability to establish an account at
Privacy Notice, for information about the categories of information we may share among the            any financial institution for up to five years from the date of the report.
Bank of America family of companies and how you may tell us not to share certain types of
                                                                                                      We may report information about your account to credit bureaus. Late payments, missed payments
information among our family of companies.
                                                                                                      or other defaults on your account may be reflected in your credit report.
Accounts Held by Businesses We may share information about our experiences with you with
Bank of America Corporation and its subsidiaries and affiliated companies (“Bank of America           Telephone Calls: Calling, Monitoring and Recording
Affiliates”) and selected third parties. We may also share information that you have provided to      When you give a telephone number directly to us, or place a telephone call to us, you authorize us
us on applications or that we receive from outside sources among the Bank of America Affiliates.      to place calls to you at that number. You understand that a “telephone number” includes a cell
However, individuals may tell us not to share information about them from applications or outside     phone number and “calls” include both telephone calls and text messages to or from your phone
sources compiled for purposes of determining eligibility for credit, insurance or other services by   or cell phone. As examples, we may place calls to you about fraud alerts, deposit holds, and
either calling us at 1.888.341.5000 or by notifying us at bankofamerica.com/privacy.                  amounts you owe us (collection calls) on your account. When we place calls to you, we may use
                                                                                                      automatic dialers and artificial, text, or prerecorded messages.
Consumer Reports and Other Inquiries
                                                                                                      You authorize us to monitor, and to record, telephone conversations and other electronic
We may make any inquiries that we consider appropriate to help us verify your identity and
                                                                                                      communications you have with us and with our representatives for reasonable business purposes,
determine if we should open, maintain, collect or close your account. This may include verification
                                                                                                      including security and quality assurance. We will not remind you that we may be monitoring or
of employment and consumer reports or other reports from account information services and other
                                                                                                      recording a call at the outset of the call unless required by law to do so.
consumer reporting agencies.
                                                                                                      You consent and agree in advance to these terms and conditions.
If you ask, we will tell you whether we requested such a report and, if we did request a report, we
will tell you the name, address and telephone number of the reporting agency.



Page 5                                                                                                                                                                                              Page 6
11/2017                                                                                                                                                                                           11/2017
                                                   Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 8 of 40
Release of Information                                                                               act and rely on the instructions of one co-owner without liability to any other co-owner. So as
You can obtain information about your account by many methods, including at a financial center, by   examples, one co-owner may without the consent or approval of the others:
telephone, by mail and through Online Banking. We believe we have adopted reasonable security             • add additional persons as co-owners;
measures for each method, but we cannot ensure against unauthorized inquiries or intrusions.              • deposit funds and withdraw or transfer part or all of the funds in the account;
You agree that we are not responsible for the release of information to anyone who has gained
possession of your ATM card, debit card or other code or access device or who has learned your
                                                                                                          • endorse for deposit to the joint account on behalf of any other co-owner an item payable to
                                                                                                            another co-owner;
identifying characteristics such as personal identification number (PIN), account number or social
security number, even if you have not authorized them to obtain the information.                          • instruct us to stop payment on a check or other item that another co-owner wrote on the
                                                                                                            account;
                                                                                                          • obtain an ATM card or a debit card;
Account Ownership                                                                                         • draw upon an overdraft or other line of credit connected to the account;
Some General Terms                                                                                        • obtain information about the account, including transactions conducted by other co-owners;
When you open an account, we may rely on information you give us and we maintain in our                   • pledge the account as security for any debts; and
records. We determine the type and ownership of the account from this information. When you ask           • close the account.
us to make a change to this information or your account, and we agree to the change, the change
                                                                                                     Each co-owner is jointly and severally liable to us for all fees, charges and other amounts owed to
is not effective until we have had a reasonable time to act on the new information. As an example,
                                                                                                     us on, and all costs, losses and liabilities related to, this Agreement or the account. Note that our
if you ask us to change the signers on your account, your requested change is not effective
                                                                                                     right of setoff described in the Right of Setoff section of this Agreement applies to joint accounts.
until we have a reasonable time to act on it. If we ask you to give us additional documents or
information, and you do not do so promptly, we may close your account.                               All joint accounts are presumed to be joint accounts with the right of survivorship, unless the
                                                                                                     applicable state law does not permit this presumption or we have agreed with you in writing that
When we accept a deposit to an account or permit a withdrawal or payment from an account, we
                                                                                                     the account is owned in another capacity. Right of survivorship means that when a co-owner
may rely upon the form of the account and the terms of this Agreement at the time we process the
                                                                                                     dies, the funds in the account belongs to the surviving co-owner(s), subject to our right to charge
transaction. We do not have to inquire about the source or ownership of any funds we receive for
                                                                                                     the account for any amount the deceased co-owner or a surviving co-owner owes us. The rights
deposit or about the application of any withdrawal or payment from an account. When we permit a
                                                                                                     of survivorship continue between surviving co-owners and we may pay the funds in the account
withdrawal or payment from an account at the request of any signer, or the agent of any signer, in
                                                                                                     to any surviving co-owner. The applicable state law may impose requirements that must be met
accordance with the terms of this Agreement, the withdrawal or payment is a complete release and
                                                                                                     to create a joint account with right of survivorship. You are solely responsible for meeting these
discharge of the Bank from all claims regarding the withdrawal or payment.
                                                                                                     requirements.
If you instruct us to open an account in the names of two or more people, and we do so, but
later determine that one or more of them have not completed our account opening documents or         Some Basic Terms for “Payable on Death” Accounts
other requirements, you agree to hold us harmless for reliance on your instruction. We may in our    For an individual or joint account, you may choose to make your account payable on your death to
discretion for all purposes and circumstances (including determining ownership of the account        one or more payable on death (“POD”) beneficiaries. You can make your account a POD account
following the death of any person in whose name the account was opened) either treat the account     by instructing us to list each POD beneficiary on the account and complying with the applicable
as being owned by all persons in whose names the account was opened or treat the account as          state law. The applicable state law usually imposes requirements that must be met to create a
being owned solely by the persons who have signed or completed our account opening documents         POD account. As an example, you may have to include certain words or letters in the account title
or other requirements. If we treat the account as owned by all persons in whose names the            to create a POD account, such as: “payable on death,” “POD,” “in trust for,” “ITF,” “as trustee
account was opened, we may permit the non-signing person to withdraw funds or take other action      for,” “ATF,” “transfer on death,” “TOD,” or “Totten Trust.” You are solely responsible for meeting
on the account without any liability to you.                                                         these requirements. We may treat an account which names a POD beneficiary as a POD account.
We may open an account without regard to whether you are married and without regard to whether       However, if the applicable requirements are not met, we may treat your account as though there is
the funds on deposit are your community or separate property. We may require you to close the        no POD beneficiary.
account in order to remove a co-owner, terminate a joint ownership or change a payable on death or   During your lifetime, a POD account belongs to you. You may close the account, remove or add
trust designation.                                                                                   one or more POD beneficiaries, change the account type or ownership, and withdraw all or part of
                                                                                                     the funds in the account. When the account owner or last co-owner dies, we may pay any funds
Some Basic Terms for Joint Accounts                                                                  remaining in the account to the then surviving (if any) POD beneficiary(ies), subject to our right to
If more than one person’s name appears in the title of an account without a fiduciary, beneficiary   charge the account for any amount a deceased owner, co-owner or POD beneficiary owes us. We
or other designation, then the account is a joint account. All persons whose names appear on the     may distribute the account balance, subject to any bank claims, to such beneficiaries payable to
account are co-owners of the account, regardless of whose money is deposited in the account.         one or all surviving beneficiaries jointly, or payable individually, in equal shares, to each surviving
Each co-owner acts as the agent of each other co-owner. Each co-owner authorizes each other          beneficiary. A POD beneficiary does not acquire an interest in the account until after the death of
co-owner to operate the account without the consent or approval of any other co-owner. We may        the account owner or the last co-owner. A POD beneficiary may acquire an interest in the account
                                                                                                     at that time but only if the POD beneficiary is alive.
Page 7                                                                                                                                                                                                Page 8
11/2017                                                                                                                                                                                             11/2017
                                                     Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 9 of 40
Some Basic Terms for Business and Other Non-Personal Accounts                                              Checking and Savings Accounts
If the account owner is a corporation, unincorporated association, limited liability company, limited
liability partnership, fiduciary, partnership, sole proprietorship or other entity holding an account in
                                                                                                           Types of Accounts
any capacity other than an individual capacity, each person signing the signature card or completing
                                                                                                           We offer several different types of checking and savings accounts for personal and business
other account opening requirements represents and agrees that they:
                                                                                                           customers.
     • are fully authorized to execute all documents or otherwise complete our requirements in
       their stated capacity;
                                                                                                                • The Personal Schedule of Fees describes our personal accounts and lists applicable fees.
     • have furnished all documents or other information necessary to demonstrate that authority;               • The Business Schedule of Fees describes our business accounts (other than Commercial
                                                                                                                    accounts) and lists applicable fees. The Business Schedule of Fees does not apply to
       and
                                                                                                                    Commercial accounts.
     • will furnish other documents and complete other requirements as we may request from
       time to time.                                                                                       Eligibility for NOW Accounts
We may refuse to recognize any resolution affecting the account that is not on our form or that            NOW accounts are commonly called interest checking accounts. Federal law provides that NOW
appears to us to be incomplete or improperly executed.                                                     accounts may only be opened and used by the following customers:
                                                                                                                • individuals (including sole proprietors),
Transferring Ownership
Your account is for your use only. It is non-transferable and non-negotiable. Ownership of your
                                                                                                                • certain nonprofit organizations,
account is transferable only on our records with our consent.                                                   • federal, state or local governmental entities, and
     • You may not grant, transfer or assign any of your rights to your account without our written             • fiduciaries (such as a bank trust department) where one or more individuals hold the entire
       consent.                                                                                                     beneficial interest in the funds.
     • Even if we consent, we may require that you close the account and that the new account              If we believe that you are not eligible to own a NOW account, we may either close the account or
       owner open a new account in their name.                                                             convert it to another type of account. When we refer in this agreement to checking accounts, the
                                                                                                           reference includes NOW accounts.
     • We may refuse to acknowledge or accept your attempted pledge or assignment of your
       account or any interest in it, including a notice of security interest.
                                                                                                           Demand Deposit Accounts
                                                                                                           Demand deposit accounts are commonly called checking accounts. All types of customers can
                                                                                                           open a demand deposit account. Most demand deposit accounts do not earn interest.
                                                                                                           We do offer an interest bearing demand deposit account to business customers. Please ask us for
                                                                                                           details.
                                                                                                           When we refer in this agreement to checking accounts, the reference includes demand deposit
                                                                                                           accounts.

                                                                                                           How We Calculate Interest on Interest Bearing Checking and Savings
                                                                                                           Accounts
                                                                                                           If you have an interest bearing checking or savings account, then please note the following.
                                                                                                                • Your funds earn a variable rate. Your interest rate and annual percentage yield (“APY”) may
                                                                                                                    change. At our discretion, we may change the interest rate for your account at any time
                                                                                                                    without notice or limit.
                                                                                                                • We compound and credit interest to your account monthly.
                                                                                                                • We use the daily balance method to calculate the interest on your account. The daily rate is
                                                                                                                    1/365 — or in a leap year we may use 1/366 — of the interest rate.
                                                                                                                •   For personal checking accounts and personal and business savings accounts, the daily
                                                                                                                    balance method applies a daily periodic rate to the collected balance in the account each
                                                                                                                    day.
                                                                                                                •   For business checking accounts, the daily balance method applies a daily periodic rate to
                                                                                                                    the collected balance in the account each day (less an amount that we determine applies
                                                                                                                    for reserves applicable generally to transaction accounts under the rules of the Federal
                                                                                                                    Reserve).
Page 9                                                                                                                                                                                                  Page 10
11/2017                                                                                                                                                                                                11/2017
                                                    Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 10 of 40
     • For Public Service Trust Accounts, the daily balance method applies a daily periodic rate          You still need to meet the balance requirements, if applicable, in each linked account to avoid the
       to the collected balance in the account each day (less an amount that we determine is              monthly maintenance fees on those accounts.
       required to offset service charges).                                                               You understand that the statement for your primary checking account may include information
     • When you deposit a non-cash item (such as a check), interest begins to accrue on the non-          about each linked account, including the account name, number and balance. We may make this
       cash item no later than the business day on which we receive credit for the non-cash item.         information available to each owner and signer of any linked account. We may also send you a single
                                                                                                          combined statement that reports activity for your checking account and each deposit account linked
Some checking and savings accounts do not earn interest. The checking and savings accounts that
                                                                                                          to that account, instead of separate statements for each account. See Combined Statements in the
earn interest are described in the Schedule of Fees as interest bearing accounts. Other checking
                                                                                                          Statements and Notices section.
and savings accounts do not earn interest. We pay interest only in whole cents.
We set interest rates at our discretion. We may set the interest rate based on a specific account,        Limits on Linking Accounts
customer, customer relationship, or based on the location or channel through which we open the            Some restrictions apply to what accounts can be linked to checking for pricing, including the
account. This means that the interest rate and APY we offer on the same type of account may be            following. You may only link an account to one checking account at a time. At least one of the
higher or lower based on these factors. For example, an account opened through our Online Banking         owners of the linked account must also be an owner of the checking account. You may not link
channel may earn a different rate (either higher or lower) than the same type of account opened in        personal and business accounts together. You may not link a loan or line of credit that is in
a financial center or by mail.                                                                            default.
We may also offer interest rate bonuses and other special promotions based on these factors.              We may in our discretion place other restrictions on what accounts can be linked.
Interest rate bonuses and other special promotional offers may not apply to all accounts,
customers, customer relationships, locations or methods of account opening.                               Limits on Withdrawals and Transfers from Savings Accounts
When we consider your customer relationship with us, that may include whether you have other              This Agreement and federal law impose limits on the number of certain types of withdrawals and
accounts with us, your balances with us in your other accounts and how you use services that we           transfers you can make each month from a savings account. Please note that these limits do not
offer with accounts.                                                                                      apply to withdrawals and transfers you make at one of our financial centers, by mail or at an ATM.
You may obtain current interest rates for your account by calling us at the number for customer           You can make no more than a total of six transactions each monthly statement cycle (or each
service on your statement or by asking a financial center associate.                                      month if you have a quarterly statement cycle) from among the following:
Balance Tiers The daily interest rate we pay on some accounts depends on the tier into which                   • Preauthorized transfers from your savings account (including transfers for overdraft
the balance in the account falls. A tier is a range of account balances. If you have one of these                  protection).
accounts, your balance earns the interest rate and APY in effect that day for the balance tier
                                                                                                               • Telephone transfers or other electronic transmissions from your savings account.
associated with your end-of-day balance. We may set the rate for each tier in any amount. The
interest rate for one tier may be the same rate, or a higher or lower rate, than the rate for a lower          • Online Banking and Mobile Banking transfers or bill payment transfers from your savings
tier. We may change the tiers that apply to an account at any time without notice. Different tiers                 account.
apply to different types of accounts.                                                                          •   Transfers by check, draft or debit card, if allowed on your savings account.
                                                                                                          We count a transaction on the date that we post it to your savings account. This date may be
Combined Balance Service
                                                                                                          different from the date you authorize, transfer or write the transaction, which means a transaction
With some checking accounts you can designate your checking account as your primary checking
                                                                                                          made during one statement cycle may not be counted until a later statement cycle.
account and then link many of your other accounts to it for pricing. When you link another account
for pricing, you can use the balances in the other account to help you meet the combined balance          If you exceed the transaction limits on more than an occasional basis, we may revoke your
required to avoid the monthly maintenance fee on your primary checking account. The Schedule of           privileges on that account or we may convert your savings account to another type of account, such
Fees lists the required combined balance for each checking account to which the service applies and       as a checking account. Your funds may no longer earn interest after we convert your account.
the types of accounts that can be linked for pricing.                                                     When you use our Online Banking bill payment service, we recommend that you do not use a
You must tell us what other accounts you want us to link to your checking account for pricing. We do      savings account as your bill payment account because of these limits on transfers.
not link your other accounts for pricing unless you tell us to do so. To determine what accounts are      Note: Even if you make no more than 6 transactions, a fee may still apply to some withdrawals or
linked for pricing, please call us.                                                                       transfers. Please see the Schedule of Fees for your account.
When an existing account is closed and a new account is opened to replace the existing account, we
do not automatically link the new account to your checking account for pricing, even if the existing
account was linked. You must tell us to link the new account for pricing.
When we calculate a balance or combined balance, we may ignore accrued interest, funds subject
to a hold of any type, and each loan or line of credit that is in default. For each linked account, the
period of time that we use as the basis for calculating the balance, and the day that we use to
determine the balance, in the linked account may be different from the statement cycle for the primary
checking account.

Page 11                                                                                                                                                                                                 Page 12
11/2017                                                                                                                                                                                                11/2017
                                                    Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 11 of 40
                                                                                                         interest rate and APY we offer on the same type of CD may be higher or lower based on these
Time Deposit or CD Account                                                                               factors. For example, a CD opened through our Online Banking channel, may earn a different rate
                                                                                                         (either higher or lower) than the same type of CD opened in a financial center or by mail. We may
When you open a time deposit account, you agree to leave your funds in the account until the maturity
date of the account. We often refer to a time deposit account as a “CD” or a “Certificate of Deposit”,   also offer interest rate bonuses and other special promotions based on these factors. Interest rate
even though we do not issue a “certificate”.                                                             bonuses and other special promotional offers may not apply to all accounts, customers, customer
                                                                                                         relationships, locations or methods of account opening.
This Agreement applies to CDs you open under your Individual Retirement Account (IRA) or
Coverdell Education Savings Account (CESA) plans. Please see the Traditional/Roth Individual             When we consider your customer relationship with us, that may include whether you have other
Retirement Custodial Accounts and Disclosure Statements and the Coverdell Education Savings              accounts with us, your balances with us in your other accounts and how you use services that we
Custodial Account and Disclosure Statement for additional terms of these plans.                          offer with accounts.

A time deposit account is neither transferable nor negotiable.                                           You may obtain current rates by calling us at the number for customer service on your statement
                                                                                                         or by asking a financial center associate.
Types of CDs
We offer several different types of CDs for personal and business customers.                             Disbursing Interest
                                                                                                         You may choose to have us credit your interest to your account. With this option, we reinvest the
The Personal Schedule of Fees describes our personal CDs.
                                                                                                         interest in your account monthly and at maturity.
The Business Schedule of Fees describes our business CDs.
                                                                                                         Alternatively, you may have us regularly disburse the interest from your account by having us credit
How we Calculate Interest on CDs                                                                         the interest to a Bank of America checking or savings account or by having us mail a check for the
                                                                                                         interest.
Your funds earn interest during the term of the time deposit account. We calculate interest as
follows:                                                                                                 Depending on the term of your account, disbursement options include monthly, quarterly, semi-
                                                                                                         annually, annually on the anniversary date, and at maturity.
     • Time deposits earn interest at a fixed rate except for Opt-Up® CDs and Variable Rate IRAs.
         Fixed rate means that the interest rate that we apply to your account on the day we open it
                                                                                                         CDs That Automatically Renew
         will not change for the term of the account.
                                                                                                         Unless your account information states that your time deposit does not automatically renew, we
     • For an Opt-Up CD, your interest rate and annual percentage yield may change. The interest         automatically renew your account by reinvesting your funds. We reinvest both principal and interest,
         rate that we apply to it on the day that we open your Opt-Up CD remains fixed throughout        unless you elected to have your interest disbursed. (See Disbursing Interest in this chapter.)
         the term of your Opt-Up CD unless you exercise your one time option to reset the interest
                                                                                                         When we automatically renew your CD, the term for the reinvested CD is the same length as the
         rate. This reset option is described in the Schedule of Fees.
                                                                                                         previous term of your account unless we notify you that we are changing the term of the CD. For
     •   For a Variable Rate IRA, your funds earn a variable rate. Your interest rate and annual         time deposits with a fixed interest rate, the interest rate and APY for any renewal term is based
         percentage yield may change. At our discretion, we may change the interest rate for your        on the rate we offer on the first day of the new term for the type of CD, amount and term of the
         account at any time without notice or limit.                                                    reinvested deposit. Unless specifically stated otherwise, any bonus or special promotion we are
     •   For terms of 27 days or less, we credit interest to your account at maturity. For terms of      offering will not apply to automatically renewing accounts.
         28 days or more, we compound interest monthly and we credit interest to your account            If at any maturity date we no longer offer time deposit accounts of the same term and type, we
         monthly and at maturity or disburse it to you according to the interest disbursement option     may reinvest your funds in a time deposit that we believe offers similar features.
         you select.
     •   We use the daily balance method to calculate the interest on your account. This method          CDs That Do Not Automatically Renew
         applies a daily periodic rate to the ledger balance that we determine is in the account each    Some time deposit accounts do not automatically renew. If your account information states that
         day. The daily rate is 1/365 — or in a leap year we may use 1/366 — of the interest rate.       your time deposit does not automatically renew, then your account does not earn interest after its
     •   When you deposit a non-cash item (such as a check), interest begins to accrue on the non-       maturity date.
         cash item on the business day the deposit is received. Deposits you give us on a weekend
         or bank holiday are treated as received the next business day.
                                                                                                         Grace Period
                                                                                                         The grace period begins on the first day after the maturity date. The grace period is one calendar
     •   The annual percentage yield for your account assumes that interest will remain on deposit       day for terms of seven through 27 days and seven calendar days for terms of 28 days or more.
         until maturity. A withdrawal will reduce earnings.                                              You may make a deposit or withdrawal, or change the length of the term, once during the grace
We generally set interest rates for new time deposit accounts based on the type of CD, the               period and, if you take one of these actions, the grace period ends on that day. If the last day of
amount you deposit, and the term you select. We set interest rates at our discretion. Rates for          the grace period is a non-business day (a weekend or bank holiday), then the grace period ends on
new accounts may change daily. We pay interest only in whole cents.                                      the last business day before that non-business day. We may pay interest during the grace period
We may also set interest rates based on a specific account, customer, customer relationship              based on the rate we offer on the first day of the new term for the type of CD, amount, and term of
or based on the location or channel through which we open the account. This means that the               the deposit.

Page 13                                                                                                                                                                                              Page 14
11/2017                                                                                                                                                                                             11/2017
                                                   Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 12 of 40
Deposits to a CD                                                                                        Information About Fees and
You may make an additional deposit to your account during its grace period. Otherwise, for all CDs
except Variable Rate IRAs you may not make deposits during the term of the CD.                          Charging Your Account
You may not make a deposit to a time deposit account by wire or automated clearinghouse (ACH)
transfer.                                                                                               Fees
                                                                                                        You agree to pay for our services in accordance with the fees that apply to your account and your
Early Withdrawals                                                                                       deposit relationship with us.
You have contracted to keep your funds on deposit for the stated term. You may not withdraw all         Account Fees Your account is subject to the fees described in the Schedule of Fees that applies to
or part of a time deposit account except as provided in this Agreement.                                 your account.
At our discretion, we may allow you to withdraw all or part of your funds at times other than the            • The Personal Schedule of Fees lists account fees that apply to our personal deposit
grace period. We generally withdraw interest before principal. Each time we permit you to make an              accounts.
early withdrawal of principal, we may charge you an early withdrawal penalty. If your account has
not earned enough interest to cover an early withdrawal penalty, we deduct any interest first and            • The Business Schedule of Fees lists account fees that apply to our business deposit
take the remainder of the penalty from your principal.                                                         accounts except for Commercial accounts (the Business Schedule of Fees does not apply to
                                                                                                               Commercial accounts).
We calculate all early withdrawal penalties on the principal amount withdrawn at the interest rate in
effect on the account on the withdrawal date. The early withdrawal penalty is:                               • The schedule that applies to your account is part of the binding contract between you and
                                                                                                               us.
     • For CDs with terms of less than 90 days, the greater of all interest earned on the amount
       withdrawn or an amount equal to seven days interest on the amount withdrawn;                     The fees for many of our products and services may vary from state to state or between regions
                                                                                                        within a state. We charge account fees to you based on the state or region in which the financial
     • For CDs with terms of 90 days up to 12 months, the penalty is an amount equal to 90              center where we maintain your account is located. Account fees are not based on your state of
       days interest on the amount withdrawn;
                                                                                                        residence or the state where you use or purchase the service. Your account fees and terms may
     • For CDs with terms of 12 months up to 60 months, the penalty is an amount equal to 180           differ from those of other customers with the same type of account, based on our assessment of
       days interest on the amount withdrawn; and                                                       your overall relationship with us.
     • For CDs with terms of 60 months or longer, the penalty is an amount equal to 365 days            Fees for Other Services In addition to checking, savings and CD accounts we also offer many
       interest on the amount withdrawn.                                                                other services, such as wire transfers, cashier’s checks and bond redemption. You can get current
Please note that the term of a CD is the specified period of time you agreed to leave your funds on     information about these services and the fees that apply to them at a financial center or by calling
deposit – not the time remaining until maturity of your CD.                                             us at the customer service number shown on your account statement. We may occasionally list
We add to the early withdrawal penalty the amount of any cash bonuses we paid you when you              fees for some of these services in the Schedule of Fees. Fees for these services may vary from
opened or reinvested the account.                                                                       state to state. The fees you pay for these services are those charged by us in the state where we
                                                                                                        sell you the service. We may change these fees at any time without notice.
If we are required to pay an amount from your CD (e.g. levy or garnishment), we may charge you an
early withdrawal penalty, calculated on the amount withdrawn from the CD.                               How We Set Fees We set our fees based on many factors, including the value we offer, our
                                                                                                        competitive position, deterrence of misuse of an account by our customers, consideration of profit
An early withdrawal from an IRA may also be subject to additional federal tax (and possibly
                                                                                                        and the safety and soundness of the Bank. We may also consider costs in setting fees, but we
additional state and local taxes) if you are under age 59 1/2.
                                                                                                        do not set our fees based only or primarily on the direct or overall costs and expenses associated
                                                                                                        with providing the particular account or service involved.
Closing or Redeeming a CD
We may close or redeem an automatically renewable account at the end of the term. You may close         Calculating Balances When we calculate an account balance or combined balance to determine
or redeem your account during its grace period.                                                         whether a fee applies to your account, we may use the balance that we determine is in each
                                                                                                        account. We may ignore accrued interest and funds subject to a hold of any type. For a balance
                                                                                                        in an account linked to a checking account, the period of time that we use as the basis for
                                                                                                        calculating the balance, and the day that we use to determine the balance, in the linked account
                                                                                                        may be different from the statement cycle for the primary checking account. If a loan or line of
                                                                                                        credit is linked, we may ignore each loan or line of credit that we determine is in default.

                                                                                                        Charging an Account
                                                                                                        We may deduct fees, overdrafts and other amounts you owe us under this Agreement from your
                                                                                                        accounts with us or our affiliates, except that this provision does not apply to any consumer credit
                                                                                                        covered by the federal Truth in Lending law. We may make these deductions at any time without
                                                                                                        prior notice to you or request from you. If there are not enough funds in your account to cover the
                                                                                                        amounts you owe us, we may overdraw your account, without being liable to you. You agree to pay
                                                                                                        immediately all fees, overdrafts and other amounts you owe us.
Page 15                                                                                                                                                                                             Page 16
11/2017                                                                                                                                                                                            11/2017
                                                   Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 13 of 40
We may use deposits you or others make to your account (including deposits of payroll and              Debit card transactions and related authorization holds may impact your available balance. It
government benefits) to pay fees, overdrafts and other amounts you owe us.                             is important to know that your available funds may change between the time you authorize a
Some government payments (such as Social Security, Supplemental Security Income, Veterans              transaction and when the transaction is paid. When you use your debit card you authorize the
and other federal or state benefits) may be protected from attachment, levy, garnishment or other      merchant with whom you use your card or to whom you previously provided your information
legal process under federal or state law. If such protections would otherwise apply to deductions      to ask Bank of America to approve the transaction you want to make. At this time, in order for
we make for amounts you owe us, to the extent that you may do so by contract, you waive these          the transaction to go through, we must promise the merchant to pay for the purchase upon the
protections and agree that we may use these funds to pay fees, overdrafts and other amounts you        merchant’s request.
owe us under this Agreement.                                                                           A hold immediately reduces the amount of available funds in your account by the amount of the
Please see the Right to Setoff section of the Agreement for more information.                          authorization request. If, while the hold is in place, you do not have enough available funds in
                                                                                                       your account to cover other transactions you may have conducted (such as a check you previously
                                                                                                       wrote), those items may overdraw your account or be returned unpaid. This may result in an
Insufficient Funds –                                                                                   overdraft fee on the debit card transaction if this happens. In most cases, the hold expires when
                                                                                                       the transaction is paid.
Overdrafts and Returned Items                                                                          The amount being held is not applied to the debit card transaction or to any specific transaction. If
You can avoid fees for overdrafts and declined or returned items by making sure that your account      the hold expires and the transaction has not been paid, the amount being held is returned to your
always contains sufficient available funds to cover all of your transactions. We offer services that   available funds. After the hold expires, we determine whether you have sufficient funds available to
you can use to help you manage your account and help you avoid overdrafts, such as our Online          pay the debit card transaction. If you do not have sufficient funds, the debit transaction will cause
Banking service and Online Alerts. Please see How to Get Started section in the Introduction.          you to overdraw and, if it is a recurring transaction, may incur an overdraft fee. This can occur even
We recommend that you enroll in one of the optional Overdraft Protection plans described below.        if your account did have sufficient available funds when the merchant requested authorization.
These plans can help you avoid overdrafts and declined or returned items. While fees apply when        Your debit card transaction is paid when the merchant presents it to Bank of America for payment
you use an Overdraft Protection plan, the fees under the plan may be less expensive than the fees      – that is, when the merchant asks us to transfer the funds from your account to the merchant.
for overdrafts and declined or returned items.                                                         It is important to note that authorization and payment of debit card transactions do not occur
                                                                                                       simultaneously – there can be days between.
Overdrafts and Declined or Returned Items
                                                                                                       If other account activity has caused the funds available in your account to drop below zero before
When we determine that you do not have enough available funds in your account to cover a check
                                                                                                       the debit card transaction is paid, you may no longer have sufficient funds to pay the merchant.
or other item, then we consider the check or other item an insufficient funds item. If you have
                                                                                                       If that occurs the debit card transaction will overdraw your account because we must honor our
enrolled in one of the optional Overdraft Protection plans and have enough available funds in the
                                                                                                       promise to pay the merchant. You may incur an overdraft fee when this happens.
linked account under the Overdraft Protection plan, we transfer funds to cover the item. Otherwise,
without notice to you, we either authorize or pay the insufficient funds item and overdraw your        Here is an example of how that may happen: On Monday we authorize a debit card transaction
account (an overdraft item) or we decline or return the insufficient funds item without payment (a     because you have enough available funds at the time. A hold is then placed on your funds
returned item).                                                                                        until the merchant presents the transaction for payment. On Tuesday we process and post
                                                                                                       another transaction (such as a check you wrote) that reduces your available funds below zero.
We pay overdrafts at our discretion, which means we do not guarantee that we will always, or
                                                                                                       If the merchant presents the original debit card transaction for payment on Wednesday, and
ever, authorize and pay them. If we overdraw your account to pay items on one or more occasions,
                                                                                                       your available funds are now below the amount needed to pay the transaction, the debit card
we are not obligated to continue paying future insufficient funds items. We may pay all, some, or
                                                                                                       transaction will overdraw your account and you may incur an overdraft fee.
none of your overdrafts, without notice to you. If we do not authorize and pay an overdraft, then we
decline or return the transaction unpaid.                                                              We may also treat as an insufficient funds item each fee that creates an overdraft and each
                                                                                                       deposited item returned to us unpaid that creates an overdraft.
The Schedule of Fees for your account explains when we charge you fees for overdrafts and for
declined or returned items and the dollar amount of the fees. Please review the Schedule of Fees       For some business accounts, when your account is overdrawn, we also charge you interest on the
for your account carefully.                                                                            overdraft amount. Please see the Schedule of Fees for your account.

If we overdraw your account, you agree to repay us immediately, without notice or demand from us.      What are “items”? Items include all orders and instructions for the payment, transfer, or withdrawal
We ordinarily use deposits you or others make to your account to pay overdrafts, fees and other        of funds from your account. As examples, item includes a check, draft, image, substitute check,
amounts you owe us.                                                                                    everyday non-recurring debit card transaction, recurring debit card transaction, ACH transaction,
                                                                                                       ATM transaction, preauthorized payment, automatic transfer, telephone-initiated transfer, Online
Impact of Holds                                                                                        Banking transfer or bill payment instruction, withdrawal slip, and in-person payment, transfer or
Sometimes funds in your account are not available to cover your checks and other items. When we        withdrawal instruction. For more examples, please review the definition of items in the Explanation
determine that funds in your account are subject to a hold, dispute, or legal process, then these      of Some Terms section.
funds are not available to cover your checks and other items. We usually make this determination       What are everyday non-recurring debit card transactions and what are recurring debit card
once at the end of the day when we process items. As examples of holds, holds include deposit          transactions? Everyday non-recurring debit card transactions are usually purchases made with your
holds, holds related to cash withdrawals, and authorization holds we place on the account for debit    debit card or debit card number on a one-time or day-to-day basis. As examples, you use your debit
card transactions.                                                                                     card for purchases of groceries, gas, or coffee in the morning. Recurring debit card transactions
Page 17                                                                                                                                                                                             Page 18
11/2017                                                                                                                                                                                            11/2017
                                                    Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 14 of 40
are usually transactions that you set up to occur automatically, such as automatic bill payments.         Posting Orders
As examples, you give merchants your debit card number to use for rent, mortgage, car, or utility         We determine the order in which we process and post deposits and other credits and checks and
payments. We rely on the merchant that processes the transaction to determine if it is a recurring        other items to your account. We may pay or authorize some items, and decline or return others,
transaction or an everyday non-recurring transaction.                                                     in any order we deem appropriate. When you do not have enough available funds to cover all of
                                                                                                          the items presented that day, some processing and posting orders can result in more insufficient
Personal Accounts - Overdraft Practices and Settings                                                      funds items and more overdraft and returned item fees than other orders. We may choose our
We automatically apply our standard overdraft practices to personal accounts. We refer to this as         processing and posting orders regardless of whether additional fees result.
our Standard Overdraft Setting. We also offer an optional Decline All Transactions overdraft setting.
                                                                                                          Please see the Processing and Posting Orders section for more information.
With our Standard Overdraft Setting, we do not authorize overdrafts for everyday non-recurring debit
card transactions and ATM transactions. This means that we decline everyday non-recurring debit           Occurrences
card transactions and ATM transactions when we determine that at the time of the transaction              An “occurrence” is a day during which your account has at least one overdraft item or returned
you may not have enough available funds in your account (or in any applicable Overdraft                   item. If we transfer your account to another financial center or convert it to a different type of
Protection plan) to cover the transaction. There is an exception for some ATM withdrawals. We             account, your record of overdraft items and returned items continues to apply.
may occasionally give you the opportunity at our ATMs to agree to our overdraft practices for a
specific ATM withdrawal and, if you agree, we authorize and pay that ATM withdrawal. Please note          Overdraft Protection Plans
that overdraft fees can apply to these withdrawals. We tell you at our ATM when this is available.        We recommend that you enroll in one of the optional Overdraft Protection plans described below
With this overdraft setting, we may authorize and pay overdrafts for other types of transactions.         to help protect your account from overdrafts and declined or returned items. You can enroll most
Other types of transactions include checks and other transactions made using your checking                checking accounts and money market savings accounts in these plans. Please ask us whether
account number, recurring debit card transactions, ACH transactions, preauthorized payments, and          your account is eligible. The fees under these plans may be less expensive than the fees for
automatic and online bill payments. For more examples of other transactions, please review the            overdrafts and returned items.
definition of items.
                                                                                                          The Schedule of Fees for your account explains the fees and other charges that apply to Overdraft
Optional Decline All Transactions Overdraft Setting. This is an optional overdraft setting that you can   Protection plans. Please review the Schedule of Fees for your account carefully.
ask us to apply to your account. With the Decline All Transactions overdraft setting, you ask us
                                                                                                          Please note the following. Some of these Overdraft Protection plans are not available in all states.
not to authorize or pay any transaction unless we determine that at the time of the transaction
                                                                                                          If the account you link for overdraft protection is opened in a different state than your primary
you appear to have enough available funds in your account (or in any applicable Overdraft
                                                                                                          checking account, there may be limitations on the ability to transfer funds the same day. Only
Protection plan) to cover the transaction. This means that you are telling us to decline or return
                                                                                                          one plan can be linked to an account at a time. Some accounts are not eligible for these plans.
these transactions unpaid. Please note that returned item fees can apply to declined or returned
                                                                                                          Under some plans we make transfers in a minimum amount so we might not make a transfer if
transactions. With this setting you may be offered the ability to overdraft at the ATM as described
                                                                                                          you do not have at least the minimum transfer amount available under the plan. To have overdraft
above.
                                                                                                          protection, at least one of the owner(s) of the account must be an owner of the other account.
With either overdraft setting, your account might still become overdrawn. Please see the Impact of        Certain other restrictions apply.
Holds section for an example of how this could occur.
                                                                                                          Overdraft Protection from Another Deposit Account This plan links your account to another
With either overdraft setting, you may still incur fees for overdrafts and declined or returned items.    Bank of America deposit account for overdraft protection. The other deposit account can be a
Please review the Schedule of Fees for your account carefully.                                            second checking account or a savings account.

Business Accounts - Overdraft Practices and Settings                                                      When you do not have enough available funds in your account to cover an item, we may
                                                                                                          automatically transfer funds from the available balance in your other deposit account to your
We automatically apply our standard business overdraft setting to business accounts. With our
                                                                                                          account. We generally charge an overdraft protection transfer fee for each transfer. Funds you
standard business overdraft setting, we may occasionally authorize and pay overdrafts for all
                                                                                                          deposit into your other deposit account may not be available immediately for overdraft protection
types of transactions. For some business accounts, we offer an optional Decline All Transactions
                                                                                                          transfers. If you use your savings account for this service, each transfer counts as one of the
overdraft setting that you can ask us to apply to your account. With the Decline All Transactions
                                                                                                          six limited transactions you are allowed each month from your savings account. We cancel this
overdraft setting, you ask us not to authorize or pay any transaction unless we determine that at
                                                                                                          Overdraft Protection plan if your account or the other deposit account is closed.
the time of the transaction you appear to have enough available funds in your account (or in any
applicable Overdraft Protection plan) to cover the transaction. This means that you are telling us        Please see the Schedule of Fees for your account for more information about overdraft protection
to decline or return these transactions unpaid. Please note that returned item fees can apply to          from another deposit account.
declined or returned transactions.                                                                        Overdraft Protection from Your Credit Card This plan links an eligible Bank of America credit card
With either overdraft setting, you may still incur overdrafts and fees for overdrafts and declined or     to your account for overdraft protection.
returned items.                                                                                           When you do not have enough available funds in your account to cover an item, we may
                                                                                                          automatically advance available funds from your linked credit card account and transfer the funds
                                                                                                          to your account. An advance is made under, and is subject to, the terms and conditions described
                                                                                                          in the applicable credit card agreement. We ordinarily do not make an advance if you are in default

Page 19                                                                                                                                                                                                 Page 20
11/2017                                                                                                                                                                                                11/2017
                                                  Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 15 of 40
under your credit card agreement or if the advance would cause you to exceed the amount of credit
available for that type of transaction. As examples, we may decide not to advance funds from your
                                                                                                      Processing and Posting Orders
credit card account if you fail to make a credit card payment by its due date or if you exceed any
credit card limit on your credit card account. The funds advanced are subject to fees and finance     Processing Transactions and Posting Orders
charges under your credit card agreement. For some business accounts, we may also charge an           Posting transactions to your account impacts your account balance. Posting a credit increases
additional overdraft protection transfer fee to your account for each transfer.                       your balance. Posting a debit or hold reduces your balance. Credits include teller deposits,
                                                                                                      direct deposits and credits we make. Holds include deposit holds, debit card authorizations, and
Please see your credit card agreement for more information about overdraft protection from your
                                                                                                      holds related to cash withdrawals and electronic transfers. Debits include withdrawals, transfers,
credit card account.
                                                                                                      payments, checks, one-time and recurring debit card transactions, and fees.
Overdraft Protection from Your Line of Credit This plan links an eligible Bank of America line of
                                                                                                      We use automated systems to process transactions and then to post transactions to accounts.
credit to your account for overdraft protection.
                                                                                                      When we process multiple transactions for your account on the same day, you agree that we
When you do not have enough available funds in your account to cover a check or other item, we        may in our discretion determine our posting orders for the transactions and that we may credit,
may automatically advance funds from your linked line of credit and transfer the funds to your        authorize, accept, pay, decline or return credits, debits and holds in any order at our option.
account. The advance is made under, and is subject to, the terms and conditions described in the
line of credit agreement. We ordinarily make the advance as long as you are not in default under      Posting Orders
the line of credit agreement and as long as the advance does not cause you to exceed the amount       This section summarizes how we generally post some common transactions to your account.
of your available credit on your line of credit. The funds advanced are subject to fees and finance
                                                                                                      We group the different types of transactions into categories. We use several different categories for
charges under the line of credit agreement. We may also charge an additional overdraft protection
                                                                                                      holds, credits, and debits. Most categories include more than one transaction type.
transfer fee to your account for each transfer.
                                                                                                      After the end of the business day, our automated systems assign each transaction received for
Please see your line of credit agreement for more information about overdraft protection from your    that day to a category. We generally post all transactions within a category, using the posting
line of credit.                                                                                       order or orders that apply to that category, before we post any transactions assigned to the next
                                                                                                      category.
                                                                                                      We start with the balance in your account at the beginning of the business day, subtract holds from
                                                                                                      your balance, and make any adjustments from prior days. Next, we generally add credits to your
                                                                                                      balance and then subtract debits from your balance. Some, but not all, of our categories are shown
                                                                                                      below. For each debit category shown below, we list some common types of debits that we assign
                                                                                                      to the category and summarize how we generally post them within the category.
                                                                                                           •   We add deposits and other credits to your balance.
                                                                                                           •   Then, we subtract from your balance in date and time order the types of debits listed in
                                                                                                               this paragraph, when our systems receive date and time information. If our systems do not
                                                                                                               receive date and time information, then we subtract the remaining debits in this category
                                                                                                               from your balance in order from the highest to lowest dollar amount.
                                                                                                               Common debits in this category include:
                                                                                                                 -   one-time and recurring debit card transactions;
                                                                                                                 -   withdrawals made at our tellers and ATMs;
                                                                                                                 -   one-time transfers made at ATMs, through our tellers, by telephone, and through Online
                                                                                                                     Banking and Mobile Banking;
                                                                                                                 -   checks you wrote that are cashed at our tellers; and
                                                                                                                 -   wire transfers.
                                                                                                           •   Then, for other checks you wrote, we subtract from your balance checks with check
                                                                                                               numbers sequentially in check number order when our systems can read the check number.
                                                                                                               Next, checks without a check number that our systems can read are subtracted in order
                                                                                                               from highest to lowest dollar amount.
                                                                                                               As an example, on the same business day we receive five checks that you wrote and were
                                                                                                               not cashed at a teller. Our systems can read three of the check numbers, which are #105,
                                                                                                               #112, and #115. The other two checks do not have check numbers that our systems can
                                                                                                               read. We subtract check #105 first, then #112, and then #115. Then, we subtract the two
                                                                                                               remaining checks in order from the highest to lowest dollar amount.
Page 21                                                                                                                                                                                          Page 22
11/2017                                                                                                                                                                                         11/2017
                                                   Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 16 of 40
     •   Then, we subtract from your balance many other types of electronic debits in order from the   can result in more overdrafts, and more fees for overdraft items and returned items, than if we had
         highest to lowest dollar amount. These debits include: scheduled transfers, preauthorized     used other posting orders. You agree that we may in our discretion choose our posting orders, and
         or automatic payments that use your deposit account number (generally referred to as          also change them from time to time, regardless of whether additional fees may result.
         automated clearing house (ACH) debits), and Online Banking and Mobile Banking bill            When your account balance includes some funds that are not available at the time that we post
         payments.                                                                                     a debit, and you do not have enough available funds in your account to cover the debit, the debit
     •   Then, we subtract from your balance most fees (such as monthly maintenance fees,              results in an overdraft and we generally charge you an overdraft item fee or returned item fee
         overdraft item fees, returned item fees, and ATM fees) in order from highest to lowest        for the debit. You should note that we do not show holds, or distinguish between available and
         dollar amount. Some fees may show as “processing” until the next day.                         unavailable funds in your account balance, on your statement so when you review your statement
                                                                                                       later, it might appear that you had enough available funds in your account to cover a debit for
Changing Posting Orders                                                                                which we charged you a fee.
You agree that we may determine in our discretion the orders in which we post transactions to your
account.                                                                                               Certain Transactions Made After Business Day Ends
                                                                                                       During processing, we generally include in your account balance some transactions that you make
You agree that we may determine in our discretion the categories, the transactions within a
                                                                                                       after the business day cut-off, but before the end of the calendar day. These transactions are
category, the order among categories, and the posting orders within a category. We sometimes add
                                                                                                       described below. This can impact fees that apply to your account. The credits can help you avoid
or delete categories, change posting orders within categories and move transaction types among
                                                                                                       overdrafts, returned items, and related fees. However, the debits can cause you to incur overdrafts,
categories. You agree that we may in our discretion make these changes at any time without notice
                                                                                                       returned items, and related fees. You should note that we show these transactions on your
to you.
                                                                                                       statement as posting to your account on our next business day.
Posting Orders Determined at End of Day                                                                Credits. We generally add to your account balance the following credits, when the transaction
We receive credits, debits and holds throughout the day. Regardless of when during the day we          occurs after the cutoff time for the business day, but during the same calendar day:
receive transactions for your account, you agree that we may treat them as if we received all               •   Cash deposited at one of our ATMs or financial centers, and
transactions at the same time at the end of the business day.
                                                                                                            •   Transfers to your account from another deposit account with us made at one of our ATMs
During the day, we show some transactions as processing. As an example, we show some                            or financial centers, through Online Banking, Mobile Banking, or by calling customer
transactions as processing on the Account Details screen in Online Banking. Please note                         service.
that transactions shown as processing have not been posted yet. The posting order for these
                                                                                                       Debits. We generally subtract from your account balance the following debits, when the transaction
transactions is determined at the end of the day, with the other transactions we receive for that
                                                                                                       occurs after the cutoff time for the business day, but during the same calendar day:
day.
                                                                                                            •   Cash withdrawals made at one of our ATMs or financial centers, and
You should note that often we do not receive debits on the same day that you conduct them. As
an example, when you use your debit card to pay for a purchase at a merchant and sign for the               •   Transfers from your account made at one of our ATMs or financial centers, through Online
transaction, we usually receive an authorization request from the merchant the same day, but we                 Banking, Mobile Banking, or by calling customer service.
might not receive the final debit card transaction for payment and posting until several days later.
We generally post credits and debits to your account, and report them on your statement, in a
different order than the order in which you conduct them or we receive them.

Overdraft Fees
We generally determine at the time we post a debit to your account whether it creates an overdraft
and whether an overdraft or returned item fee applies. You should note that sometimes we
authorize a transaction at a time when you have enough available funds to cover it, but because
other transactions post before it and reduce your balance, the transaction creates an overdraft
when we post it to your account. You can avoid fees for overdrafts and returned items by making
sure that your account always contains enough available funds to cover all of your transactions.
When your account balance includes some funds that are subject to a hold, dispute or legal
process, you should note that those funds are not available to cover your transactions.
We offer services to help you manage and keep track of your finances, such as Online Banking and
Online Alerts. Please see “How to Get Started” at the beginning of this agreement.
Our posting orders can impact the number of overdraft fees we charge you when you do not have
enough available funds to cover all of your transactions. When several debits arrive the same
business day for payment from your account and you do not have enough available funds in your
account to cover all of the debits we receive for that day, you understand that some posting orders

Page 23                                                                                                                                                                                           Page 24
11/2017                                                                                                                                                                                          11/2017
                                                    Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 17 of 40
                                                                                                         other reason, we may charge your account for the amount of the item. This may occur even if we
Processing Deposits and Cashed Items                                                                     previously made the funds available to you, or this causes your account to become overdrawn.
We may forward deposits, cashed items and other transaction requests for an account to one of            Foreign Items You should be especially cautious about accepting items drawn on banks located
our processing centers. We may use the date that our processing center receives the transaction          outside of the United States. See Foreign Items and Foreign Currency.
as the effective date of the transaction.
                                                                                                         Checks Lost in the Collection Process
Cashing Items or Accepting Items for Deposit                                                             When we cash a check for you or accept a check for deposit to your account, we are acting as
We may accept, accept for collection only, refuse, or return all or part of any deposit. If we accept    your agent in collecting the check. We are not responsible if the check is lost or delayed in the
checks or other items for deposit to your account or cash them, you are responsible for the checks       collection process. We may charge your account for the amount of the check, even if this causes
and other items if there is a subsequent problem with them.                                              your account to become overdrawn, if a check is lost during the collection process or if the
                                                                                                         financial institution on which the check is drawn gives us a photocopy of the check or a debit slip
     •   If we cash a check or other item for you or credit it to your account and it is not paid for
                                                                                                         representing the check.
         any reason, we may charge your account for the amount of the check or other item, even if
         this causes your account to become overdrawn.                                                   A check that was lost may not be returned to us for some time. Despite any delay, we may charge
                                                                                                         your account when we receive either the returned check, a copy of the check, or a notice of return.
     •   We may accept a check or other item for deposit to your account from anyone. We do not
         have to question the authority of the person making the deposit.
                                                                                                         Collection Items
     •   If your account is overdrawn, we may use the deposit to pay the overdraft and any fees you      We may accept certain items — such as certain securities and checks payable in foreign
         owe us.                                                                                         currencies or at foreign locations — on a collection basis only. We route and process collection
     •   We may adjust your account for any deposit errors, even if you have already withdrawn all       items separately. We normally credit your account for collection items only after we receive
         or part of the deposit, though we reserve the right not to do so in every case.                 payment for them. But if we do credit your account and then do not receive payment, we may debit
     • We may refuse to accept for deposit to your account items payable to another person.              your account for the amount of the item, even if this causes your account to become overdrawn.

     • In receiving checks or other items for deposit or collection, we act only as your collecting      We charge fees for processing collection items. Financial institutions in the collection process and
         agent and assume no responsibility beyond the exercise of ordinary care. We are not             the financial institution on which the collection item is drawn may also charge fees. If a financial
         responsible for errors and delays made by others in the collection process.                     institution requires payment of a fee before that institution will process the collection item, we may
                                                                                                         pay the fee and charge your account. A financial institution may subtract its fee from the amount of
     • We may assess a charge for processing cash in a deposit.                                          the payment we receive. You have to pay these fees even if the collection item is returned unpaid.
     • If you give us cash that we later determine to be counterfeit, we may charge your account         For our current collection fees, call us at the number for customer service shown on your
         for the amount we determine to be counterfeit.                                                  statement, or ask a financial center associate.
     • You will not knowingly deposit items into your account that do not have either a true
         original signature of the person on whose account it is drawn or an authorized mechanical       Demand Drafts and Remotely Created Checks
         reproduction of that person’s signature.                                                        If you deposit a demand draft or remotely created check (an unsigned draft or a preauthorized
     • We may require ID or impose other conditions before accepting a deposit.                          draft) into your account, you warrant and guarantee that the draft or remotely created check is
                                                                                                         authorized according to the terms on its face by the person identified as drawer. You agree to
     • An electronically created item (ECI) is an electronic image that has all the attributes of an     indemnify us from all loss, expense and liability related to a claim that such draft or check was not
         electronic check but is not originally derived from a paper check. You agree not to deposit
                                                                                                         authorized by the persons on whose accounts it was drawn.
         an ECI. You warrant that any item you deposit--including by means of mobile banking--
         has been created from a paper check, was authorized by the account holder, and will             Deposit Preparation and Acceptance
         not be presented more than once. If you deposit or create for deposit an ECI, you agree
                                                                                                         When you make deposits through our financial centers, including lobby boxes, ATMs, night
         to indemnify the Bank for any liability or loss resulting from a breach of any of these
                                                                                                         depositories and other automated depositories, or by mail, we may use the method of delivery to
         warranties and to fully reimburse the Bank for all losses incurred, including any loss due to
                                                                                                         our branch or processing center to determine when we accept the deposit, when you receive credit
         the item not being derived from paper.
                                                                                                         for the deposit, and whether deposit fees apply.
Deposit Slips You should always use our personalized deposit slips with your preprinted name and
                                                                                                         If we credit your account for a deposit and provide you with a receipt, we may use the amount
account number. If you use a blank deposit slip from one of our financial centers, rather than your
                                                                                                         shown on the deposit slip or otherwise specified by you. The amount of the credit is subject to
personalized deposit slip, we are not liable to you for errors that may result from your or our hand
                                                                                                         subsequent verification by us and, after review, we may adjust your account for any errors, though
encoding the account information.
                                                                                                         we reserve the right not to do so in every case.
Checks, Cashier’s Checks, and Similar Items We cannot generally verify that checks, money
                                                                                                         Any of our employees or authorized agents may open and count any deposit that a teller did not
orders, cashier’s checks or similar items are authentic and valid at the time you ask us to cash
                                                                                                         count in front of you, including coin deposits, cash deposits, and each deposit made through the
them or accept them for deposit. If we cash, or accept for deposit, a check, money order, cashier’s
                                                                                                         mail, a lobby box, a night depository, or other automated depository. You agree not to dispute that
check or similar item and we later learn that the item is fraudulent, counterfeit or invalid for some
                                                                                                         employee or agent’s determination of the amount you delivered. The funds will be accepted for

Page 25                                                                                                                                                                                               Page 26
11/2017                                                                                                                                                                                              11/2017
                                                   Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 18 of 40
deposit after the counting has been completed and we have verified the amount, if we opt to do          If you endorse a check outside of that area, mark or otherwise obscure the other area or a prior
so. The funds will be made available to you in accordance with our funds availability schedule at       endorsement or make an endorsement that is illegible or incomplete, we may refuse the item or
that time.                                                                                              we may accept such nonconforming endorsement and you agree to hold us harmless from any
If you make your deposit through a mechanical or automated depository such as an ATM or night           loss, delay, liability, claim or damage which may arise as a result.
depository, you agree to exercise due care in opening, closing and properly securing the depository.    If it becomes necessary for us to return one of your checks, your endorsement or information
If your deposit includes items that we do not accept for deposit, we may hold those items until         placed on the back of the check may interfere with the bank endorsements and cause delays in
claimed by you.                                                                                         returning the item. You are liable for and agree to reimburse us for all claims, costs, losses and
                                                                                                        damages that result from late return of a check due to material entered on the back of the check
Deposit Error Correction                                                                                that obscured or interfered with the depository or another bank’s endorsement.
When we accept your deposits, we may provisionally credit your account for the amount declared
on the deposit slip. You must ensure that the amount declared on the deposit slip is correct even
                                                                                                        Identifying the Account for Your Deposit
if you did not prepare the deposit slip. If later we determine that the amounts declared on the         You must correctly identify the account to which you want funds deposited. We may credit a
deposit slip are incorrect, we may adjust (debit or credit) your account, though we reserve the right   deposit to an account based solely on the account number listed on the deposit slip or other
not to do so if the error in completing the deposit slip was apparently inadvertent and is less than    instruction to credit an account, even if the name on the deposit slip or other instruction differs
our standard adjustment amount. In that case, we may not adjust the deposit unless you notify           from the name on the account.
us of the error within one year of the date of your periodic statement that shows the deposit.          You are responsible for any claim, cost, loss or damage caused by your failure to properly identify
After this notice period has passed without your bringing an error to our attention, the deposit        the account to which a deposit is made or intended to be made.
amount indicated on the statement will be considered finally settled. That is, if the actual amount
deposited was less than the amount declared on the deposit slip, the difference will become your        Overpayments and Reversals
property and if the actual amount deposited was more than the amount declared on the deposit            If funds to which you are not entitled are deposited to your account by mistake or otherwise, we
slip, the difference will become our property. We may change our standard adjustment amount             may deduct these funds from your account, even if this causes your account to become overdrawn.
from time to time without notice to you.                                                                If the funds were transferred from your account, we may reverse the transfer. We can do this
                                                                                                        without giving you any prior notice or demand.
Encoding Deposits
If you are a business client, you may ask us for permission to encode the MICR (Magnetic Ink            Returned Items
Character Recognition) line of an item you deposit with us. If we permit this, you agree to follow      This section applies to items that you deposit or that we cash for you (a “cashed or deposited
the instructions we give you for preparing and encoding your deposits. If you make an encoding          item”) and includes items drawn on us as well as items drawn on other financial institutions. You
mistake that results in costs, losses or damages to us, you agree to reimburse us for our costs,        are responsible for returned items.
losses and damages, including attorneys’ fees. We may charge them to your account. We are not           If a cashed or deposited item is returned to us at any time for any reason by the bank on which
liable for any claims, costs, losses, or damages you may incur when you encode your own items.          it is drawn or any collecting bank, we may accept that return, pay the claiming party, and charge
If our equipment is unable to read what we consider a significant number of your encoded items,         the item to your account without regard to whether we or the other bank finally paid the item or
we may refuse to accept some or all of your items and we may charge you fees for each item we           returned the item in accordance with any applicable midnight deadline or clearinghouse rule. We
do accept.                                                                                              may also deduct from your account any interest you may have provisionally earned on the item.
You must provide us with a replacement or a copy of each original check if the deposit is lost or       We may charge you a fee for each returned item. Different fees may apply to domestic and foreign
destroyed. We are not liable to you if you are unable to do so.                                         items. We may debit your account for a returned item at any time on or after the day it is returned
                                                                                                        to us by electronic, automated clearinghouse (“ACH”) or other means or on the day we receive
Endorsing Checks                                                                                        notice that the item is being returned to us - whichever is earlier.
We may endorse and/or collect items deposited to your account without your endorsement but              As an example: if an item deposited in your account has been paid by the bank on which it is
may, at our option, require your personal endorsement prior to accepting an item for deposit. If        drawn (including on us) and that item is later returned to us with a claim that the item was altered,
you deposit items which bear the endorsement of more than one person or of persons who are              forged, unauthorized, bears a forged or missing endorsement or should not have been paid for
not signers on the account, we may refuse the item or may require you to have their endorsement         any reason, we may at our discretion charge the item against your account or place a hold on the
guaranteed before we accept an item.                                                                    amount of that item against your account until the claim is finally resolved. We may take these
We may accept for deposit checks payable to any signer on your account when endorsed by any             actions without prior notice to you and regardless of whether settlement with respect to such item
other signer.                                                                                           is considered final.
When you endorse checks that you ask us to cash or deposit, you must endorse checks in the              We are not obligated to question the truth of the facts that are asserted, to assess the timeliness
area that extends 1 1/2 inches from the trailing edge of the back of the check. You must also           of the claim, to take any action to recover payment of a returned item, or to assert any defense.
confine information that you place or have preprinted on the back of your checks to the same area.      We do not need to notify you in advance of our actions related to the claim. If you do not have
Otherwise, it may overlap into the area reserved for the banks’ endorsements. The trailing edge is      sufficient available funds to cover a returned item, we may overdraw your account. We are not
the left side of the check when you look at it from the front.                                          liable to you if there are insufficient funds to pay your items because we withdraw funds from
                                                                                                        your account or in any way restrict your access to funds due to a hold or debit to your account in
Page 27                                                                                                                                                                                               Page 28
11/2017                                                                                                                                                                                              11/2017
                                                    Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 19 of 40
connection with a returned item. You agree to repay immediately an overdraft caused by a return of
a cashed or deposited item.
                                                                                                         When Funds are Available for Withdrawal and
In some cases, the financial institution on which the returned check or other item is drawn may          Deposit Holds
send us an electronic notice of return, an indemnified copy of the original, an image replacement
document (“IRD”) or an image, instead of returning the item. We may act on, and you agree to be          Our general policy is to make funds from your cash and check deposits available to you no later
bound by, the electronic notice of return, or indemnified copy or IRD just as if the original item had   than the first business day after the day of your deposit. However, in some cases we place a hold
been returned.                                                                                           on funds that you deposit by check. A hold results in a delay in the availability of these funds.
We may send the unpaid item back for collection a second time before notifying you, but we are           When we place a hold, you will have to wait a few days before being able to use the funds. When
not obligated to do so. You waive notice of dishonor and protest. You agree that we will have no         we decide to place a hold at the time you make your deposit, the teller or ATM gives you a notice
obligation to notify you of any item that is being returned. However, if we receive advance notice       that lets you know funds are on hold. For ATM deposits, the hold notice is usually included on
from another financial institution that it is returning to us unpaid a check of $2,500 or more, we       the ATM receipt. The hold notice will let you know the date and the time when the funds will be
may send you a notice. We do not send a notice about returned checks of less than $2,500.                available for you to use. In some cases, you will not get the hold notice from the teller or ATM, but
                                                                                                         later by mail. You can avoid holds by using direct deposit or wire transfer.
Substitute Checks                                                                                        In many cases, we make funds from your deposited checks available to you sooner than we
You agree that you will not cash or deposit “substitute checks” as defined by federal law or Image       are able to collect the checks. This means that, from time to time, a deposited check may be
Replacement Documents (“IRD”) that purport to be substitute checks and have not been previously          returned unpaid after we made the funds available to you. Please keep in mind that even though
endorsed by a bank. If you cash or deposit such an item, you give us the same warranties and             we make funds from a deposited check available to you and you withdraw the funds, you are
indemnities that we, as a reconverting bank, would give under applicable law or regulation and           still responsible for problems with the deposit. If a check you deposited is returned to us unpaid
you agree to reimburse us for claims, losses, costs and damages we may incur. If you provide             for any reason, you will have to repay us and we may charge your account for the amount of the
us with an electronic representation of a substitute check for deposit into your account instead         check, even if doing so overdraws your account.
of an original check, you agree to reimburse us for all claims, losses, costs and damages we             While we generally apply our funds availability policy to deposits you make to savings accounts
incur because the substitute check resulting from the electronic representation does not meet            (including money market savings accounts), and to deposits you make using a mobile device,
applicable substitute check standards or causes duplicate payments.                                      please note that our funds availability policy does not apply to these deposits, and we may delay
                                                                                                         availability of funds from these deposits.
Third-Party Endorsements
We may require that checks and other items you want to deposit or cash be endorsed by all parties        Your Ability to Withdraw Funds
to whom the items are payable. We may require verification of any endorsement through either an          Our general policy is to make funds from your cash and check deposits available to you no later
endorsement guarantee or personal identification.                                                        than the first business day after the day we receive your deposit. Our policy is to make funds from
                                                                                                         electronic direct deposits made through the automated clearing house (ACH) and incoming wire
                                                                                                         transfers available to you on the day of the deposit. Once they are available, you can withdraw the
                                                                                                         funds in cash and we will use the funds to pay checks that you have written.
                                                                                                         For determining the availability of your deposits, every day is a business day, except Saturdays,
                                                                                                         Sundays, and federal holidays.
                                                                                                         If you make a deposit on a business day that we are open at one of our financial centers before
                                                                                                         2:00 p.m. local time, or at one of our ATMs before 5:00 p.m. local time in the state where we
                                                                                                         maintain your account, we consider that day to be the day of your deposit. However, if you make
                                                                                                         a deposit after such times, or on a day when we are not open or that is not a business day, we
                                                                                                         consider that the deposit was made on the next business day we are open. Some locations have
                                                                                                         different cutoff times.

                                                                                                         Longer Delays May Apply
                                                                                                         In some cases, we will not make all of the funds that you deposit by check available to you by the
                                                                                                         first business day after the day of your deposit. Depending on the type of check that you deposit,
                                                                                                         funds may not be available until the second business day after the day of your deposit. The first
                                                                                                         $200 of your deposits, however, may be available no later than the first business day after the day
                                                                                                         of your deposit.
                                                                                                         If we are not going to make all of the funds from your deposit available by the first business
                                                                                                         day after the day of your deposit, we generally notify you at the time you make your deposit. We
                                                                                                         also tell you when the funds will be available. If your deposit is not made directly to one of our

Page 29                                                                                                                                                                                               Page 30
11/2017                                                                                                                                                                                              11/2017
                                                   Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 20 of 40
employees, or if we decide to take this action after you have left the premises, we mail you the         Cash-Withdrawal Limitation
notice by the next business day after we receive your deposit. If you need the funds from a deposit      If we delay availability of your deposit, we place certain limitations on withdrawals in cash or by
right away, you should ask us when the funds will be available.                                          similar means. In general, $200 of a deposit is available for withdrawal in cash or by similar
In addition, we may delay the availability of funds you deposit by check for a longer period under       means no later than the first business day after the day of deposit. In addition, a total of $400
the following circumstances:                                                                             of other funds becoming available on a given day is available for withdrawal in cash or by similar
     • We believe a check you deposit will not be paid.                                                  means at or after 5:00 p.m. on that day. Any remaining funds will be available for withdrawal in
                                                                                                         cash or by similar means on the following business day.
     • You deposit checks totaling more than $5,000 on any one day.
                                                                                                         Similar means include electronic payment, issuance of a cashier’s or teller’s check, certification of
     • You redeposit a check that has been returned unpaid.
                                                                                                         a check, or other irrevocable commitment to pay, such as a debit card transaction.
     • You have overdrawn your account repeatedly in the last six months.
     • There is an emergency, such as failure of communications or computer equipment.                   Holds on Other Funds
We will notify you if we delay your ability to withdraw funds for any of these reasons, and we will      If we cash a check for you that is drawn on another financial institution, we may withhold the
tell you when the funds will be available. They will generally be available no later than the seventh    availability of a corresponding amount of funds that are already in your account. If we accept for
business day after the day of your deposit.                                                              deposit a check that is drawn on another financial institution, we may make funds from the deposit
                                                                                                         available for withdrawal immediately but delay your ability to withdraw a corresponding amount of
Special Rules for New Accounts                                                                           funds that you have on deposit in another account with us. In either case, we make these funds
If you are a new customer, the following special rules may apply during the first 30 days the            available in accordance with our policy described above for the type of check that was cashed or
account is open. Funds from electronic direct deposits to your account are available on the day we       deposited.
receive the deposit. Funds from deposits of cash, wire transfers, and the first $5,000 of a day’s
total deposits of cashier’s, certified, teller’s, traveler’s, and federal, state and local government
checks are available no later than the first business day after the day of your deposit if the deposit
meets certain conditions. For example, the checks must be payable to you and deposited in
person to one of our employees. The excess over $5,000 is available by the fifth business day
after the day of your deposit. If your deposit of these checks (other than a U.S. Treasury check) is
not made in person to one of our employees, the first $5,000 will not be available until the second
business day after the day of deposit. Funds from all other check deposits are generally available
by the fifth business day after the day of your deposit.
However, we may place longer holds on certain items for other reasons, such as large deposits
(see Longer Delays May Apply above).

Government Checks, Cashier’s Checks and Other Special Types of Checks
Our policy is to make funds from U.S. Treasury checks that are payable to you available no later
than the first business day after the day of the deposit.
If you make the deposit in person to one of our employees, and meet the other conditions noted
below, our policy is to make funds from the following types of deposits available no later than the
first business day after the day of your deposit:
     • State and local government checks that are payable to you and are deposited in an
       account in the same jurisdiction that issued the check.
     • Cashier’s, certified and teller’s checks that are payable to you.
     • Federal Reserve Bank checks, Federal Home Loan Bank checks and U.S. Postal Service
       money orders that are payable to you.
If you do not make your deposit of these checks in person to one of our employees (for example, if
you mail the deposit), our policy is to make funds from these deposits available no later than the
second business day after the day of your deposit.
However, we may place longer holds on certain items for other reasons, such as large deposits
(see Longer Delays May Apply above).



Page 31                                                                                                                                                                                               Page 32
11/2017                                                                                                                                                                                              11/2017
                                                   Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 21 of 40
                                                                                                        by a vendor that has not been approved by us; you use check stock or features (such as security
Processing Withdrawals                                                                                  features) that cause critical data to disappear or be obscured upon truncation; or you make your
                                                                                                        check out in a way (such as, using a lightly colored ink) that causes critical data to disappear or be
We may forward withdrawals and other transaction requests for an account to one of our
                                                                                                        obscured upon truncation.
processing centers. We may use the date that the processing center receives the transaction as
the effective date of the transaction.
                                                                                                        Converting Checks to Electronic Debits
Cashing Checks for You                                                                                  Some businesses convert checks that you give them into electronic debits (sometimes referred
                                                                                                        to as an electronic check) and then sends us an electronic debit for the transaction amount.
Check cashing services may not be available at some financial centers. We may occasionally
refuse to cash a check written to you. If we do cash such a check and it is returned to us unpaid       When we receive the electronic debit, we charge it to your account. We may receive the electronic
for any reason at any time, we may deduct the amount of the check from your account, even if this       debit to your account immediately after the business enters the transaction, so you may have a
causes your account to become overdrawn, and we may charge you a fee.                                   reduced right to stop payment and you may incur an overdraft if you do not have sufficient funds
                                                                                                        in your account to cover the amount of the check at the time you write the check or authorize
We may cash checks payable to any signer on your account when endorsed by any other signer.
                                                                                                        the transaction. Since the check is not sent to us, we do not have a copy of your check. We list
If you ask us to cash a check or other items for you, we may apply the proceeds of the check or         these electronic debits on your account statement. If the business uses your check to initiate an
other item to fees, overdrafts and other amounts you owe us.                                            electronic debit at the point of sale, the business should give you notice of the conversion and
                                                                                                        return the voided check to you. You should treat the voided check with care because someone
Cashing or Accepting Your Checks for Others                                                             else who obtains possession of it could use the information to initiate additional debits against
When a person with a check or other item drawn on your account asks us to cash it or accept             your account. A business that receives your check by mail and converts it to an electronic debit
it for deposit, we may require identification satisfactory to us and their fingerprint. We may also     may give you notice of the conversion and destroy the original check.
impose additional requirements. We may refuse to cash a check for a person who is not our loan
or deposit customer.                                                                                    Examining Checks
If the person with your check fails or refuses to satisfy our requirements, we may refuse to cash       We receive checks in great volume. This and compliance with expedited funds availability laws
the check or accept it for deposit.                                                                     require us to use automated check processing procedures. Although we may visually review a
When we cash your check, or accept it for deposit, we may do so without reviewing your account at       sample of checks and other items from time to time, reasonable commercial standards do not
that time to see whether you have enough available funds to cover the check. We may charge that         require us to do so.
person cashing a check or other item a fee for cashing the check or other item if that person is        We select some checks for review based on certain criteria that change from time to time.
not a customer of Bank of America.                                                                      This means that most checks are processed on the basis of the MICR (Magnetic Ink Character
We are not liable to you for refusing to cash or accept the check, or for charging a check cashing      Recognition) line printed along the bottom edge of the check, and are not individually examined for
fee.                                                                                                    dates, maker signatures, legends or endorsements. You agree that we will have exercised ordinary
                                                                                                        care if we examine only those items that we have identified according to the criteria that we may
Checks with Legends or Restrictions                                                                     establish in our discretion for inspection.
Some customers print or write legends or restrictions on their checks. Sometimes the person             If we do visually review any check or other item, we may disregard any restrictive instructions or
to whom the check is payable prints or writes a legend or restriction on the check. Legends and         notations, such as an instruction to permit withdrawals only upon more than one signature. We
restrictions include conditions, special or restrictive instructions, and other notations. Some         may return the item unpaid if, in our opinion, it does not bear a signature matching any specimen
examples are: “not valid after 60 days”, “not valid over $1,000” or “paid in full”. We may              signature we have on file for your account. You agree, however, that we will not be liable to you
disregard legends and restrictions. We may pay the item even if the legend or restriction has not       for honoring any check or other item bearing a signature that, in our sole opinion, resembles the
been met. We are not liable to you for any claims, costs, losses or damages that result from the        specimen signature on file with us.
placement of these legends or restrictions on your checks, or from our failure to abide by them.
                                                                                                        Since we do not individually examine most checks, it is critical for you to take care of your checks,
                                                                                                        promptly review your account statement, and immediately report any suspicious or unauthorized
Collection Items
                                                                                                        activity to us. You agree that automated processing of your checks is reasonable and that you
When another financial institution submits to us for collection an item drawn on your account,
                                                                                                        accept responsibility for preventing and reporting forgeries, alterations, and other unauthorized
we may charge the other financial institution a fee. When you do not have enough funds in your
                                                                                                        uses of your checks or accounts. You agree that the exercise of ordinary care will not require us
account for us to process a collection item drawn on your account, we may charge you an overdraft
                                                                                                        to detect forgeries or alterations that could not be detected by a person observing reasonable
or returned item fee.
                                                                                                        commercial standards.
Check Stock and Ink                                                                                     Since some types of check fraud have become more difficult to detect, we may elect in some
You agree to bear the risk of loss if you use check stock that contains defects, such as printing       cases to make further inquiries about certain checks or other items that are presented for payment
inaccuracies, faulty magnetic ink, faulty encoding, or duplicate serial numbers.                        against your account. If we are unable to contact you, or take other steps, to determine with
                                                                                                        reasonable certainty that you authorized these payments, we may either pay the checks and other
Checks you write may be converted into electronic images (truncated) during the check collection
and return process. You also agree to bear the risk of loss if: you elect to have your checks printed   items or return them unpaid without any liability to you.

Page 33                                                                                                                                                                                              Page 34
11/2017                                                                                                                                                                                             11/2017
                                                    Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 22 of 40
Items Resulting from Voluntary Disclosure                                                                 Substitute Checks and Your Rights
If you voluntarily disclose your account number to another person orally, electronically, in writing or
by other means, you are deemed to authorize each item, including electronic debits, which result          The following provisions help explain some of the rights a consumer has under a federal law
from your disclosure. We may pay these items and charge your account.                                     commonly referred to as Check 21. Check 21 was enacted to increase the efficiency of the U.S.
                                                                                                          check clearing system. The clearing system relies heavily on the physical transport of checks
Large Cash Withdrawals                                                                                    between banks. Check 21 allows banks to create substitute checks and present them to other
We may require reasonable advance notice for large cash withdrawals. We may also refuse                   banks instead of the original check. This reduces the transport of checks among banks and helps
to honor a request to withdraw funds in cash from your account or to cash a check (including              enable the electronic collection of checks.
a cashier’s check or other official item) at a financial center if we believe that the amount is
unreasonably large or that honoring the request would cause us an undue hardship or security risk.        What is a substitute check?
We may require that such withdrawals be made at one of our cash vaults by an armored courier,             To make check processing faster, federal law permits banks to replace original checks with
acceptable to us and at your sole risk and expense. We are not responsible for providing for your         “substitute checks.” These checks are similar in size to original checks with a slightly reduced
security in such transactions.                                                                            image of the front and back of the original check. The front of a substitute check states: “This is a
                                                                                                          legal copy of your check. You can use it the same way you would use the original check.” You may
Paying Checks and Other Items                                                                             use a substitute check as proof of payment just like the original check.
We may debit your account for a check or other item drawn on your account either on the day it is         Some or all of the checks that you receive back from us may be substitute checks. This notice
presented to us for payment, by electronic or other means, or on the day we receive notice that           describes rights you have when you receive substitute checks from us. The rights in this notice do
the item has been deposited for collection at another financial institution — whichever is earlier.       not apply to original checks or to electronic debits to your account. However, you have rights under
If you do not have sufficient available funds to cover the item, we decide whether to return it or to     other law with respect to those transactions.
pay it and overdraw your account.
We may determine your balance and make our decision on an insufficient funds item at any time             What are my rights regarding substitute checks?
between our receipt of the item or notice and the time we must return the item. We are required to        In certain cases, federal law provides a special procedure that allows you to request a refund for
determine your account balance only once during this time period.                                         losses you suffer if a substitute check is posted to your account (for example, if you think that we
                                                                                                          withdrew the wrong amount from your account or that we withdrew money from your account more
When you deposit checks or other items that are drawn on another account with us, we may treat
                                                                                                          than once for the same check). The losses you may attempt to recover under this procedure may
such items as presented to us for payment on the business day that they are received by our
                                                                                                          include the amount that was withdrawn from your account and fees that were charged as a result
office that processes checks drawn on the other account.
                                                                                                          of the withdrawal (for example, bounced check fees).
Stale-Dated and Postdated Checks                                                                          The amount of your refund under this procedure is limited to the amount of your loss or the
If a stale-dated check — that is, a check dated more than six months in the past — is presented           amount of the substitute check, whichever is less. You also are entitled to interest on the amount
for payment against your account, we may pay the check and charge it to your account. If a                of your refund if your account is an interest bearing account. If your loss exceeds the amount of
postdated check — a check dated in the future — is presented for payment, we may pay the                  the substitute check, you may be able to recover additional amounts under other law.
check and charge it to your account even if it is presented for payment before the date stated on         If you use this procedure, you may receive up to $2,500 of your refund (plus interest if your
the check. If you do not want us to pay a stale-dated or postdated check, you must place a stop           account earns interest) within 10 business days after we received your claim and the remainder of
payment order on it. See the Stop Payment Orders and Postdating Orders section.                           your refund (plus interest if your account earns interest) not later than 45 calendar days after we
                                                                                                          received your claim.
Substitute Checks, Indemnified Copies, Images and Image Replacement                                       We may reverse the refund (including any interest on the refund) if we later are able to
Copies                                                                                                    demonstrate that the substitute check was correctly posted to your account.
In some cases, we may be sent an indemnified copy of your original check, an image replacement
document (IRD), a substitute check or an image of your check, instead of the original item. We            How do I make a claim for a refund?
may act upon presentment of an IRD, indemnified copy, substitute check, or image of your check            If you believe that you have suffered a loss relating to a substitute check that you received and
and pay these items against your account, just as if the original item had been presented.                that was posted to your account, please contact us at the telephone number listed on your
                                                                                                          account statement, or write to us at:
Unpaid Items                                                                                              Bank of America
If we decide not to pay a check or other item drawn on your account, we may return the original,          Attn: Research and Adjustments
an image or a copy of the item or we may send an electronic notice of return and keep either the          P. O. Box 655961
original, an image or a copy of the item in our records. If we send an electronic notice of return,       Dallas, TX 75265-5961
you agree that any person who receives that electronic notice may use it to make a claim against          You must contact us within 40 calendar days of the date that we mailed (or otherwise delivered by
you to the same extent and with the same effect as if we had returned the original item.                  a means to which you agreed) the substitute check in question or the account statement showing
                                                                                                          that the substitute check was posted to your account, whichever is later. We will extend this time
                                                                                                          period if you were not able to make a timely claim because of extraordinary circumstances.
Page 35                                                                                                                                                                                               Page 36
11/2017                                                                                                                                                                                              11/2017
                                                   Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 23 of 40
Your claim must include—                                                                                If a notice of a change to this Agreement is returned to us as being undeliverable or if we stop
     • A description of why you have suffered a loss (for example, you think the amount withdrawn       sending notices or statements to you because we consider your account dormant or because
       was incorrect);                                                                                  notices or statements we previously sent you were returned to us as being undeliverable, you
                                                                                                        understand that the notices are available to you through our financial centers. You agree to that
     • An estimate of the amount of your loss;
                                                                                                        method of delivery and that changes covered in these notices are still effective and binding on you.
     • An explanation of why the substitute check you received is insufficient to confirm that you
                                                                                                        A notice sent to any one owner is deemed notice to all account owners and is effective for all
       suffered a loss; and
                                                                                                        account owners.
     • A copy of the substitute check or the following information to help us identify the substitute
       check: your account number, the check number, the name of the person to whom you wrote           Statements
       the check, the amount of the check and the date of the check.                                    We provide you with a single statement when there is activity on your checking or savings account.
                                                                                                        When there is no activity on your account, we may choose not to provide a statement. You may
                                                                                                        generally obtain an additional copy of your statement for a fee.
Notices, Statements and Other Communications                                                            We recommend that you use our Online Banking service and receive your statements electronically.

General Terms for Notices, Statements and Other Communications                                          If your statement is received at one of our offices, we may mail it to you or destroy it, along with
                                                                                                        any accompanying checks and other items.
Please review promptly all notices, statements and other communications we send you. In this
section “communications” means all notices, statements and other communications we send you.            For checking, money market savings and business savings accounts, we provide you with a
We may provide communications in English. Many communications will be notices of change                 monthly statement. Statement cycles generally vary from 28 to 33 days and may end on different
affecting your rights and obligations. If you have questions about any of them or difficulty reading    days during the month. A statement cycle can be shorter than monthly. As examples, a statement
English, please call us at the number for customer service on your statement.                           cycle may only be a few days in length for the first statement cycle after an account is opened or
                                                                                                        when a statement date is changed to link accounts for combined statements. If you want to know
We may:
                                                                                                        the date your statement cycle ends, call us at the number for customer service on your statement.
     • address communications to one account owner;                                                     For Regular Savings accounts, we provide you with a quarterly statement. If you have an electronic
     • provide communications in English, even though we may have given you account opening             fund transfer (such as a direct deposit or an ATM withdrawal) to or from your account during any
       documents and disclosures in a language other than English;                                      month, we provide a statement for that month.
     • destroy communications that are sent to you and returned to us as being undeliverable,           For analyzed business checking accounts, you can elect to receive an additional monthly account
       along with any accompanying checks and other items;                                              analysis statement. This statement includes balance and float information, quantity of services
     • authorize the Post Office or an agent to destroy communications, along with accompanying         used during the period, fees and charges for these services and the earnings allowance, if any.
       checks and other items, that the Post Office informs us are undeliverable; and                   For IRAs, we provide you with a quarterly statement.
     • stop sending communications to you until a new address is provided to us if one or more          Combined Statements With combined statement service we provide a single statement that
       communications that we mail to you are returned to us as being undeliverable.                    reports activity for all accounts linked for this service, instead of separate statements for each
We are not responsible for communications, or for any checks or other accompanying items, lost          linked account.
while not in our possession.                                                                            Accounts with at least one common owner may be linked and reported on a combined statement,
If we receive communications that we sent you at a financial center, they are deemed to have been       either automatically or at your request. When accounts are reported on a combined statement,
delivered to you at the time that they are available to you at the financial center.                    you understand and agree that each owner and each signer of any linked account can review
Electronic delivery of communications We recommend that you use our Online Banking service              information about all linked accounts. As an example: If you own a checking account jointly
and receive your communications electronically. When you use electronic or paperless delivery,          with others and you link your individual savings account to this checking account for combined
we deliver communications to you by placing them in Online Banking. You can find your account           statement service, then each of the other owners and signers of the joint checking account can
statements, notices, and other eligible documents in Online Banking within the statements and           review information about both the checking account and your individual savings account. You
documents area of your account details page. Communications currently available for electronic          should not link accounts for combined statement service that you do not want others to see.
delivery are listed in the statements and documents area of Online Banking.                             You must generally request combined statement service and tell us what accounts you want us to
                                                                                                        link and report on a combined statement. In some cases, however, we may automatically send you
Notices                                                                                                 a combined statement. As an example: we may automatically link accounts that have the same
When we inform you of changes affecting your rights and obligations, we do so by delivering or          owners and provide a combined statement for those accounts.
otherwise making a notice available to you. In some cases, we may post a notice of a change             We may restrict what accounts can be linked for a combined statement. Please note that
in our banking offices or on our website. Otherwise, we mail the notice to you at the address           combining accounts on a single statement does not mean they are also linked for pricing. To
we currently show for your statement or, if we have agreed on this method, we provide it to you         determine which accounts can be linked, or to link accounts, for combined statements or for
electronically. We may provide a notice as a message on your statement or as an insert with your        combined balances (pricing), please call us.
statement.

Page 37                                                                                                                                                                                               Page 38
11/2017                                                                                                                                                                                              11/2017
                                                   Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 24 of 40
Check Image, Safekeeping and Enclosure Services                                                      Actions You Can Take to Help Protect Your
For most accounts, we offer the following options regarding your canceled checks.
Check Image Service We provide with your statement an image of the front of each of your             Account
canceled checks that we post to your account during the statement cycle. We print images of your
                                                                                                     Your role is extremely important in helping to prevent the wrongful use of your account. Please
checks up to 10 images on a page. We do not return your canceled checks. In some states and
                                                                                                     consider the measures below to help you protect your account.
for some business accounts we provide an image of the front and back of your canceled checks.
When you use this service, checks are deemed to be made available to you at the same time your       Stay Informed We offer several services you can use to help you keep track of your account on a
statement is made available.                                                                         daily basis. You can use our Online Banking service to review your accounts and Online Alerts to
                                                                                                     receive notice of account balances and activity. Please see the information about these services in
We store copies of your canceled checks (usually on microfilm or as a digital image) and then
                                                                                                     How to Get Started.
destroy the checks. Copies of checks are generally available for seven years from the date the
checks are paid. See Check Copies in Other Terms and Services.                                       Be Cautious about Giving Out Your Personal information We will not send you e-mails requesting
                                                                                                     personal information. If you receive an e-mail that seems to come from us and requests personal
Check Safekeeping Service We report on your statement information about canceled checks
                                                                                                     information, do not answer it. Instead, please contact us immediately at the number on your statement.
(check number, amount and date posted) that posted to your account during the statement
cycle. You do not receive your canceled checks with your account statement. When you use this        Be Cautious about Accepting Checks, Money Orders and Cashier’s Checks, especially from
service, checks are deemed to be made available to you at the same time your statement is made       Strangers You should be cautious about accepting checks, money orders and cashier’s checks
available.                                                                                           (especially, foreign checks) from strangers. Sometimes they are fraudulent or counterfeit. We
                                                                                                     cannot verify that a check, money order or cashier’s check that purports to be issued by another
If your statements are returned to us, you automatically receive check safekeeping service. If you
                                                                                                     company or financial institution is authentic, or has any value at all, when you give it to us and ask
usually receive your checks with your statement but we are unable to return them because of
                                                                                                     us to cash or deposit it.
circumstances beyond our reasonable control, we may convert your account to check safekeeping
service.                                                                                             We ordinarily make funds from a check you deposit (or we cash for you) available to you sooner
                                                                                                     than we are able to collect the check or determine whether the check is any good. If the check
We store copies of your canceled checks (usually on microfilm or digital image) and destroy the
                                                                                                     is returned to us unpaid for any reason, you are still responsible for the check. We charge your
checks. Copies of the checks are generally available for seven years from the date the checks are
                                                                                                     account for, and you will have to repay us, the full amount of the returned check. A check may be
paid. See Check Copies in Other Terms and Services.
                                                                                                     returned because it “bounces” or because the check is fraudulent, counterfeit or invalid for some
If you use our check safekeeping service, we cannot provide a copy of a check that posted to your    other reason.
account, and you lose money as a result, we may cover the loss up to the amount of the check.
                                                                                                     One way to help protect yourself is to take the check to the bank, company (such as Western
However, we are not liable to you for consequential loss or damage of any kind.
                                                                                                     Union) or service (such as the U.S. Postal Service) that issued it and redeem the check for cash.
Check Enclosure Service This service is no longer available for most accounts. We return with your   For more information on how to avoid being a victim of fraud, visit bankofamerica.com, or consult
statement canceled checks that we received and posted to your account during the statement           trusted organizations such as your local Better Business Bureau or the Federal Citizen Information
cycle. We may also provide you with images of your canceled checks.                                  Center. The following website is also a good resource - www.fakechecks.org.
We may not return some of your canceled checks. For example, if a check that you write is            Review Statements and Report Suspected Problems Immediately You must promptly review
converted into an image or electronic debit during the check collection process, your check is not   the notices, statements and other communications, along with any accompanying checks and
sent to us and, as a result, we cannot return the check to you. In some cases, we may receive a      other items, we send you. You must also report problems or unauthorized transactions to us
substitute check (also called an image replacement document) instead of your check. We do not        immediately, by calling the number for customer service on your statement. See Reporting
return substitute checks with your statement.                                                        Problems.

Your Address and Change of Address                                                                   Identity Theft Identity theft occurs when someone uses your personal information without your
                                                                                                     permission to take over your existing account or to open new accounts in your name. Identity theft
We may send notices, statements and other communications regarding your account to you at the
                                                                                                     often begins with the loss or theft of a wallet or purse. Criminals can also obtain your personal
electronic or street address we have in our records for your account.
                                                                                                     information by stealing records from your trash or sending fraudulent e-mails to you requesting your
You agree to notify us if you change your address. If the United States Post Office or one of its    information.
agents tells us that your address has changed:
                                                                                                     You should destroy or shred account statements, checks, deposit slips and other documents with
     • we may change your address on our records to the address specified by the Post Office;        your personal information before you throw them away.
       and
     • we may send notices, statements and other communications regarding your account to that       Other Actions You Can Take
       new address.                                                                                  Here are some other actions you can take to help control your risk. This is by no means a
                                                                                                     complete list of preventive measures. You may want to take other or additional actions.
                                                                                                          •   Do not share your passwords, user numbers or Personal Identification Number (PIN) for
                                                                                                              Online Banking or your ATM or debit card.
Page 39                                                                                                                                                                                           Page 40
11/2017                                                                                                                                                                                          11/2017
                                                   Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 25 of 40
   • Call us if your new check order or debit card does not arrive within 14 business days.             Reporting Problems
   • Be cautious about giving someone your account number. If you give your account number
       to a third person and authorize that third person to initiate one or more transactions on        If you find that your records and ours disagree, if you suspect any problem or unauthorized
       your account, you may be liable for all transactions initiated by the third person even if you   transaction on your account or you do not receive a statement when expected, call us immediately
       did not intend to authorize a particular transaction.                                            at the number for customer service on your statement. If you fail to notify us in a timely manner,
   • Do not give anyone a pre-signed blank check. Do not give anyone permission to sign your            your rights may be limited.
       name on a check.                                                                                 This section does not apply to electronic fund transfers that are subject to Regulation E. If we have
   •   Do not preprint your driver’s license or Social Security Number on your checks.                  a specific agreement with you for a service or this Agreement has specific provisions for a service
                                                                                                        (such as the Funds Transfer Services section), these provisions supplement the specific agreement
   •   Write checks in a dark colored permanent ink and fill in all lines. Make sure the written and
                                                                                                        and provisions to the extent they are not inconsistent.
       numeric amounts match, are readable and begin on the far left of the line so additional
       numbers or words cannot be added.                                                                Your Responsibility
   • Write and sign your checks clearly, because illegible checks are easier to forge.                  You must exercise reasonable control over your statements, checks, deposit slips, endorsement and
   • Use tamper resistant checks. If you do not order checks through us, ask your check vendor          signature stamps, debit and ATM cards, Personal Identification Numbers and other access devices. It
       about tamper resistant checks.                                                                   is your responsibility to keep them safe and secure and to promptly discover and report if any of them
                                                                                                        are missing in time to prevent misuse. You assume full responsibility for monitoring and reviewing the
   •   Store blank checks, deposit slips and statements in a safe place and audit your check
                                                                                                        activity of your account, the work of your employees, agents and accountants, and any use they make
       stock frequently. When discarding, destroy them by shredding or other means so they
                                                                                                        of your account.
       cannot be copied or used. Call us immediately if any of these items are lost, stolen or
       missing.                                                                                         We may deny a claim for losses due to forged, altered or unauthorized transactions, items or
                                                                                                        signatures if you do not guard against improper access to your checks, statements, deposit slips,
   •   Use the same precautions that apply to your checks to your endorsement and signature
                                                                                                        endorsement and signature stamps, and account information. We may also deny your claim if you
       stamps.
                                                                                                        do not monitor your account and report problems as provided in this section. Please review this
   •   Do not leave outgoing mail in an unlocked collection box or in your residence mailbox.           Reporting Problems section carefully.
       Deposit outgoing mail in a locked Postal Service mail deposit box.
                                                                                                        In some states we offer certain fraud prevention and detection products and services to
   •   Keep accurate records of your transactions and reconcile your statements as soon as they         business customers. If we have offered you one or more of these services, and you decline to
       are made available to you. Pick up your mail every day. When reviewing your statements,          use them or fail to implement them, or you fail to follow the procedures necessary for proper
       watch for:                                                                                       use of these products or services, or you fail to follow other precautions reasonable for your
       – Checks cashed out of sequence or made payable to cash                                          particular circumstances, you are precluded from asserting any claims against us for paying any
       – Use of a check number from a previously cleared item                                           unauthorized, altered, counterfeit or other fraudulent item that such product, service, or precaution
                                                                                                        was designed to detect or deter, and we will not be required to re-credit your account or otherwise
       – Balance discrepancies or unexpected fluctuations
                                                                                                        have any liability for paying such items.
   • Reconcile your account yourself. If you have authorized someone else to transact on your
       account and you do not reconcile your account yourself, someone other than an authorized         What Are Problems and Unauthorized Transactions
       signer should reconcile your accounts.                                                           Problems and unauthorized transactions include suspected fraud; missing deposits; unauthorized
   •   Business customers should assign to different individuals responsibilities for: opening          electronic transfers; missing, stolen, or unauthorized checks or other withdrawal orders; checks
       mail, reconciling bank statements, endorsing incoming checks, making deposits, reconciling       or other withdrawal orders bearing an unauthorized signature, endorsement or alteration; illegible
       accounts payable checks with vendor invoices, reconciling incoming checks against                images; encoding errors made by you or us; and counterfeit checks. This is not a complete list.
       outstanding receivables and issuing checks.
                                                                                                        Reviewing Your Account Statements
                                                                                                        Your review of your statements, checks and other items is one of the best ways to help prevent
                                                                                                        the wrongful use of your account. You agree:
                                                                                                             •   to review your statements, checks and other items and reconcile them as soon as they are
                                                                                                                 made available to you;
                                                                                                             • that our statements provide sufficient information to determine the identification and
                                                                                                                 authenticity of any transaction including without limit, whether any are forged, altered or
                                                                                                                 unauthorized if the statement includes the item number, amount and the date the item
                                                                                                                 posted to your account;
                                                                                                             •   to report any problems or unauthorized transactions as soon as possible; and

Page 41                                                                                                                                                                                                Page 42
11/2017                                                                                                                                                                                               11/2017
                                                     Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 26 of 40
     •   that 60 days after we send a statement and any accompanying items (or otherwise                     Business Insurance
         make them available) is the maximum reasonable amount of time for you to review your                If your claim relates to a business account, you agree to pursue all rights you may have under
         statement or items and report any problem or unauthorized transaction related to a matter           any insurance coverage you maintain before making a claim against us in connection with any
         shown on the statement or items. There are exceptions to this 60-day period. For forged,            transaction involving your accounts. You will provide us with all reasonable information about your
         unauthorized or missing endorsements, you must notify us within the period specified by             coverage, including the name of your insurance carrier, policy number, policy limits and applicable
         the state law applicable to your account. For substitute checks, you must notify us within          deductibles. Our liability is reduced by the amount of all insurance proceeds you receive or are
         40 days to qualify for an expedited recredit. See section titled Substitute Checks and Your         entitled to receive. At our request, you agree to assign to us your rights under your insurance
         Rights.                                                                                             policy.

We Are Not Liable If You Fail To Report Promptly                                                             Opening a New Account
Except as otherwise expressly provided elsewhere in this agreement, if you fail to notify us in              If you or we suspect that your account is or may be compromised, we may recommend that you
writing of suspected problems or unauthorized transactions within 60 days after we make your                 close your account and open a new account. If there are any unauthorized transactions on your
statement or items available to you, you agree that:                                                         account, we recommend that you close your account and open a new one. If we recommend that
     • you may not make a claim against us relating to the unreported problems or unauthorized               you close your account and you do not do so, we are not liable to you for subsequent losses or
         transactions, regardless of the care or lack of care we may have exercised in handling your         damages on the account due to unauthorized transactions. When you open a new account, you are
         account; and                                                                                        responsible for notifying any third parties that need to know your new account number.
     • you may not bring any legal proceeding or action against us to recover any amount alleged
         to have been improperly paid out of your account.
                                                                                                             Foreign Items and Foreign Currency
Except as otherwise expressly provided elsewhere in this agreement, we are not liable to you for
subsequent unauthorized transactions on your account by the same person if you fail to report an             What is a Foreign Item
unauthorized transaction on your account within 30 days (or such lesser period as is specified in            A foreign item is a check or other item in any currency (including United States dollars) that is
the state law applicable to your account) following the closing date of the statement containing             drawn on a bank or branch of a bank located outside of the United States. A foreign currency is
information about the first unauthorized transaction.                                                        any currency other than United States dollars. Some foreign items are payable in United States
For business deposit accounts, also see Electronic Banking Disclosures in the Electronic Banking             dollars. Some are payable in a foreign currency.
Services section and ACH Debits and Credits in the Funds Transfer Services section.
                                                                                                             Be Cautious About Accepting Foreign Items
Written Confirmation and Other Assistance                                                                    You should be cautious about accepting foreign items because foreign items are not subject to
If you report to us that an unauthorized transaction has occurred on your account, we may require            United States laws or regulations. A foreign item may be returned unpaid much later (sometimes
you to confirm your report in writing. We may also require that you give us a statement, under               many months later) than checks or other items that are drawn on banks located in the United
penalty of perjury, about the facts and circumstances relating to your report and provide such other         States. If a foreign item is returned to us unpaid or there is some other problem with the foreign
information and proof as we may reasonably request.                                                          item, you are responsible for the item and you may incur a loss.
If you assert a claim regarding a problem, you must cooperate with us in the investigation and
prosecution of your claim and any attempt to recover funds. You also agree to assist us in
                                                                                                             Currency Exchange Rates
identifying and in seeking criminal and civil penalties against the person responsible. You must file        We may receive transactions related to your account or relationship with us for which we determine
reports and complaints with appropriate law enforcement authorities.                                         that it is appropriate to convert the transaction from one currency to another currency. As an
                                                                                                             example, we receive a wire denominated in a foreign currency for credit to your account. When we
If you fail or refuse to do these things, we will consider your failure or refusal to be your ratification
                                                                                                             decide to convert a transaction, we may determine in our discretion the currency exchange rate
of the defect in the statement or item, unauthorized transaction or other problem and your
                                                                                                             and then assign that currency exchange rate to your transaction without notice to you. You agree
agreement that we can charge the full amount to your account.
                                                                                                             to this procedure and accept our determination of the currency exchange rate.
Our Investigation and Maximum Liability                                                                      If we assign an exchange rate to your foreign exchange transaction, that exchange rate will be
We may take a reasonable period of time to investigate the facts and circumstances surrounding any           determined by us in our sole discretion based upon such factors as we determine relevant,
claimed loss. We do not have to provisionally credit your account while we investigate.                      including without limitation, market conditions, exchange rates charged by other parties, our
                                                                                                             desired rate of return, market risk, credit risk and other market, economic and business factors.
Our maximum liability is the lesser of your actual damages proved or the amount of the missing
deposit or the forgery, alteration or other unauthorized withdrawal, reduced in all cases by the             Exchange rates fluctuate at times significantly, and you acknowledge and accept all risks that
amount of the loss that could have been avoided by your use of ordinary care.                                may result from such fluctuations. You acknowledge that exchange rates for retail and commercial
                                                                                                             transactions, and for transactions effected after regular business hours and on weekends, are
We are not liable to you for special or consequential losses or damages of any kind, including loss
                                                                                                             different from the exchange rates for large inter-bank transactions effected during the business
of profits and opportunity or for attorneys’ fees incurred by you.
                                                                                                             day as may be reported in The Wall Street Journal or elsewhere. Exchange rates offered by other
                                                                                                             dealers, or shown at other sources (including online sources) may be different from our exchange
Page 43                                                                                                                                                                                                   Page 44
11/2017                                                                                                                                                                                                  11/2017
                                                     Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 27 of 40
rates. The exchange rate you are offered may be different from, and likely inferior to, the rate paid      If we accept an item for deposit which we later determine to be a foreign item, we may decide that
by us to acquire the underlying currency.                                                                  the item needs to be sent for collection. If so, we may reverse any credit given for the item and
We provide all-in pricing for exchange rates. The price provided may include profit, fees, costs,          mail the foreign item to you at the address we have for your account statement. You may ask us
charges or other mark ups as determined by us in our sole discretion. We do not accept any                 to send the item for collection.
liability for our exchange rates.                                                                          When we send a foreign item for collection, you understand that the foreign item is sent solely
In connection with our market making and other activities, we may engage in hedging, including             for you and at your risk and that we are not liable for any event in the collection process which is
pre-hedging, to facilitate customer transactions and hedge the associated market risk. Such                beyond our control. As examples, we are not liable for a default by any bank or agent involved in
trading may include trading ahead of order execution. These transactions will be designed to               the collection process or for the loss of the foreign item in transit. We may send the foreign item
be reasonable in relation to the risks associated with the potential transaction with you. These           through a correspondent bank or directly to the paying bank. We may deduct our fees and the fees
transactions may affect the price of the underlying currency, and consequently, your cost or               and charges assessed by the paying bank and any agents involved in the collection process from
proceeds. You acknowledge that we bear no liability for these potential price movements. When              any amount collected or from your account.
our pre-hedging and hedging activity is completed at prices that are superior to the agreed upon           If you request, we will try to determine the status of a collection. You agree to pay all fees and
execution price or benchmark, we will keep the positive difference as a profit in connection with          charges related to such a request. We may refuse your request if less than 30 business days have
the transactions. You will have no interest in any profits.                                                passed since we first processed the collection.
We also may take proprietary positions in certain currencies. You should assume we have an                 If a foreign item is returned to us unpaid for any reason at any time or is initially paid but then
economic incentive to be a counterparty to any transaction with you. Again, you have no interest in        subsequently returned unpaid, we may charge your account for the foreign item and mail the
any profit associated with this activity.                                                                  foreign item to you at the address we have for your account statement. Even though the item is
You acknowledge that the parties to these exchange rate transactions engaged in arm’s length               returned unpaid, we may charge you for our collection fees and for fees and charges assessed by
negotiations. You are a customer and these transactions do not establish a principal/agent                 the paying bank and any agents involved in the collection process.
relationship or any other relationship that may create a heightened duty for us.                           When we credit your account for a foreign item, we use our applicable currency exchange rate on
You acknowledge that any and all liability for our exchange rates is disclaimed, including without         the day we credit the item to determine the amount of the credit. When we reverse a credit for
limitation direct, indirect or consequential loss, and any liability if our exchange rates are different   a foreign item, we use our applicable currency exchange rate on the day we reverse the credit to
from rates offered or reported by third parties, or offered by us at a different time, at a different      determine the amount of the debit. Currency exchange rates are highly volatile and our rate on the
location, for a different transaction amount, or involving a different payment media (including but        day of the credit is likely to be different (sometimes very different) than our rate on the day of the
not limited to bank-notes, checks, wire transfers, etc.).                                                  debit. You understand and agree that this may result in a currency exchange loss to you.

Wires Sent to a Foreign Currency Account
When you send a wire denominated in United States dollars to an account denominated in a
foreign currency, an intermediary bank or the receiving bank may convert your wire into the appli-
cable foreign currency and we may receive compensation in connection with any such conversion.
When this occurs, the intermediary bank or the receiving bank determines in their discretion the
currency exchange rate. We are not responsible for the exchange rate set by an intermediary bank
or the receiving bank.

You May Not Write Foreign Currency Checks
You may not write checks or give other withdrawal orders on your account, which order payment
in a foreign currency. If we receive such a check or order, we may refuse to accept or process it
without any liability to you.

Processing and Collecting Foreign Items
We may refuse to accept a foreign item for deposit or collection. If we accept a foreign item for
deposit or collection, you assume all the risks relating to or arising from: the collection process, a
late return and changes in currency exchange rates.
If we accept a foreign item for deposit or collection, we may decide not to credit the value of the
foreign item to your account until we receive the proceeds in cleared funds from the paying bank.
However, if we do credit your account, the credit is provisional and we may reverse the credit at
any time.



Page 45                                                                                                                                                                                                  Page 46
11/2017                                                                                                                                                                                                 11/2017
                                                   Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 28 of 40
                                                                                                      the magnetically encoded numbers, the size of the check and the weight, color and type of paper.
Other Terms and Services                                                                              If you create or obtain checks or other forms from someone else and our automated check
                                                                                                      processing systems are unable to read or process them, we may refuse to accept them and we
Account Changes                                                                                       may charge you a fee for each check or other item that we are unable to read or process through
You must notify us of any change to your name or address. If you do not provide notice of change      our automated systems.
of address, we may send notices, statements and other correspondence to you at the address
maintained on our records for your account and you agree to indemnify us and hold us harmless         Check Copies
for doing so.                                                                                         We generally keep a copy of each check we post to your account for seven years from the date the
You agree to notify us in writing of any change in ownership or authorized signers of your account    check posts to your account. We have no obligation to retain the original check. We typically keep
or if an owner or authorized signer on the account dies or is adjudicated incompetent.                the copies on microfilm or as a digital image. If a copy is unavailable or of poor quality, we are not
If there is more than one owner and/or authorized signer on the account, any one account holder       liable to you for any claim, cost, loss or damage of any kind. After seven years, we may destroy the
or authorized signer may request the account be closed without consent of any other account           copies.
holder or authorized signer. Further, any one account holder may request, and we may, at our          Requesting Copies You may request a copy of a canceled check by calling us at the number for
option, permit removal of any account holder or authorized signer without consent of any other        customer service on your statement. To produce a copy, we need the account number, check
account holder or authorized signer on the account.                                                   number, exact amount of the check, and date the check was paid. This information is on your
You acknowledge that we may, but need not, require a new signature card to be completed before        statement. Generally, we mail or make a copy available within seven business days. If we need
any change in ownership or authorized signers becomes effective and each time you open a new          more time, we will tell you. A fee may apply to each check copy. Please see the Schedule of Fees
account, we may require a Taxpayer Identification Number certification(s). You also acknowledge       for your account.
that we may require you to close your account in the event of any change in ownership or change       If a check that you wrote was converted to an electronic debit, then the check was not sent to
in the authorized signers.                                                                            us for processing so we do not have a copy. We list these electronic debits on your account
After we receive notice of a change and all documents we require regarding the change, we may         statement.
take a reasonable period of time to act on and implement the change to your account.
                                                                                                      Compliance
Automatic Transfer Service                                                                            You agree to comply with applicable laws and regulations. You may not use your account or related
You may have funds transferred automatically from most Bank of America checking or savings            services for any illegal transactions or activity, for example those prohibited by the Unlawful Internet
accounts to another Bank of America checking or savings account or to pay a Bank of America loan      Gambling Enforcement Act, 31 U.S.C. Section 5361 et. seq. You agree to indemnify us from every
or credit card account or safe deposit rental fee.                                                    action, proceeding, claim, loss, cost and expense (including attorney’s fees) suffered or incurred by
                                                                                                      us due to any U.S. or foreign government entity seizing, freezing or otherwise asserting or causing
Federal regulation and this Agreement place limits on the number of automated transfers you may
                                                                                                      us to assert control over any account or funds in an account of yours (or ours) when purportedly
make from savings accounts each month. Please see “Limits on Withdrawals and Transfers from
                                                                                                      caused by, or arising out of, your action or inaction. This will apply whether or not such action is
Savings Accounts”. Certain other restrictions apply.
                                                                                                      ultimately determined to be authorized under the laws of the U.S. or its territories, or of any foreign
You must schedule transfers to pay a Bank of America loan for the due date each month. In most        jurisdiction. We are not required to inquire or determine the authority of any action taken by the
other cases, you may schedule transfers periodically on the dates and for the amounts that you        U.S. or foreign government entity prior to acceding to any legal process initiated by it.
specify. Transfers can only be made on a business day. If a scheduled transfer date falls on a
                                                                                                      Please note that your agreement to comply with applicable laws and regulations includes United
weekend or bank holiday, we may make the transfer on the next business day. If we are unable
to complete a transfer because you do not have enough available funds in your account, we may         States economic sanctions laws and regulations, including regulations issued by the Office of
cancel this service.                                                                                  Foreign Assets Control (OFAC) of the U.S. Department of the Treasury, and Executive Orders issued
                                                                                                      by the President of the United States.
Check and Deposit Slip Forms
We offer checks, withdrawal forms and deposit slips in a number of styles and at various prices.      Conflicting Demands and Disputes
We recommend that you use checks and other forms that we provide.                                     We are not required to make payment from an account to a signer, a payee, a beneficiary of a
                                                                                                      trust account or Payable on Death (POD) account, or to any other person claiming an interest in
You are responsible for verifying the accuracy of all information on your checks and other forms,
                                                                                                      any funds in the account:
whether obtained through others or us. Our liability, if any, for any printing errors on checks or
other forms obtained through us is limited to the cost of replacing the forms. We are not liable           •   if we have actual knowledge of, or otherwise believe in good faith that there may be a bona
for any claims, costs, losses or damages you may incur when you use checks or other forms not                  fide dispute between the signers, beneficiaries, payees, or other persons concerning their
obtained through us. Check deposits with a retired routing number will be returned unpaid.                     rights to the account proceeds or
We may refuse to accept checks or other forms that you create or someone else provides that                •   if we are otherwise uncertain as to who is entitled to the account funds.
do not meet our then current specifications, even if they met our specifications at the time they
were initially drawn. You may obtain a copy of our printing specifications by calling the telephone
number on your statement or asking your account representative. These specifications include
Page 47                                                                                                                                                                                              Page 48
11/2017                                                                                                                                                                                             11/2017
                                                   Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 29 of 40
We may notify all signers, beneficiaries, payees, and other persons claiming an interest in the        Death or Incompetence
account of the dispute or uncertainty without liability to you.                                        You agree to notify us promptly if any owner or authorized signer on your account dies or is
We also may, at our option and without liability to you, take one or more of these actions:            declared incompetent by a court. Until we receive a notice of death or incompetency, we may act
     • continue to rely on current signature cards and other account documents;                        with respect to any account or service as if all owners, signers or other persons are alive and
                                                                                                       competent and we will not be liable for any actions or inactions taken on that basis.
     • honor the competing claim upon receipt of evidence we deem satisfactory to justify such
       claim;                                                                                          If you give us instructions regarding your account, and you or another owner of the account
                                                                                                       subsequently dies or is declared incompetent, we may act on the instructions unless we receive
     • freeze all or part of the funds until the dispute is resolved to our satisfaction;              written notice of death or incompetency prior to honoring such instructions.
     • close the account and distribute the account balance, subject to any bank claims, to each       When we receive a notice that an owner has died or been declared incompetent, we may place a
       claimant payable jointly, or payable individually in equal shares to each claimant;
                                                                                                       hold on your account and refuse to accept deposits or permit withdrawals. We may hold any funds
     • pay the funds into an appropriate court for resolution; or                                      in your account until we know the identity of the successor.
     • refuse to disburse any funds in the account to any person until such time as: all persons       If a deposit — including salary, pension, Social Security and Supplemental Security Income (SSI)
       claiming an interest in the account consent in writing to a resolution of the dispute; or       — payable to the deceased owner is credited to the account after the date the deceased owner
       a court of proper jurisdiction authorizes or directs the payment; or the person with a          died, we may debit the account for the deposit and return it to the payer.
       conflicting claim withdraws his or her claim in writing.
                                                                                                       We may accept and comply with court orders, and take direction from court appointed personal
You are liable for all expenses and fees we incur, including attorneys’ fees, and we may charge        representatives, guardians, or conservators from states other than where your account was opened
them to your account.                                                                                  or where the account, property or records are held. We reserve the right to require U.S. court
                                                                                                       documents for customers who reside outside of the U.S. at time of incompetence or death.
Converting an Account
We may convert your account to another type of account, revoke privileges or close your account:       Facsimile Signature
     • if you make frequent transactions on a savings account;                                         A facsimile signature can be a convenient method for signing or endorsing documents and
                                                                                                       other items. If you use a facsimile signature, you are responsible for any withdrawal from your
     • if your account frequently has debits against uncollected funds;
                                                                                                       account that bears or appears to us to bear a facsimile signature that resembles or purports
     • if your account has excessive deposit activity;                                                 to be the signature of a person authorized to withdraw funds. We will not be liable to you if use
     • if you use a personal account for business purposes; or                                         of the facsimile device (or similar device utilized to affix your signature) was unauthorized. You
     • when we consider it appropriate or necessary to do so.                                          are responsible even if the size, or color of the facsimile signature is different from that of any
                                                                                                       signature previously presented to us. We may pay the withdrawal and may charge your account for
If we discontinue your type of account, we may convert your account to another type of account.
                                                                                                       it. You agree to reimburse us (and we may charge your account) for all claims, costs, losses and
We may also convert your account to another type of account based on our evaluation of how you
                                                                                                       damages, including attorneys’ fees, that result from our payment of a withdrawal bearing either
use the account. If we convert your account, we will send you information about your new account.
                                                                                                       a facsimile that resembles or purports to bear your signature or a facsimile that we believe you
                                                                                                       authorized.
Cutoff Time for Receipt of Orders
Our cutoff time for receipt at a financial center of an order relating to your account is 10:00 a.m.   Deposit Bank Assessment
local time or, if later, one hour after the financial center opens each business day. Orders include
                                                                                                       For some business accounts, Bank of America may, at our discretion, charge you a Deposit Bank
a stop payment order or postdating order, restraining order, writ of attachment or execution, levy,
                                                                                                       Assessment on your average positive ledger balances. The assessment rate is variable and we
garnishment and any similar order.
                                                                                                       may change it at any time without notice.
The cutoff time relates to our obligation to pay or return checks and other items. If we receive an
order before this cutoff time, we may review items presented for payment against your account          Fingerprint
on the previous business day to determine whether we need to return any of them to comply with         If a person to whom you gave your check asks us to cash the check, we may require them to place
the order. If we receive the order after the cutoff time, we may not review items presented on the     their fingerprint on the check. If they refuse to provide their fingerprint, we may refuse to cash the
previous business day.                                                                                 check. We have no liability to you for refusing to cash the check.
For example, if you give us a stop payment order after our cutoff time and the item you want to
stop was previously presented for payment or otherwise before we have the opportunity to act on        “Freezing” Your Account
your order, your order comes too late to stop payment on the item. Or, if we receive a levy before     If we decide to close your account, we may freeze it. If we do this, we may in our discretion either
the cutoff time and you do not have enough funds in your account to cover both the levy and all        accept or return deposits, checks and other items that we receive after we freeze your account
items presented against your account the previous business day, we may return one or more items        without being liable to you.
and apply the funds to the levy.                                                                       If at any time we believe that your account may be subject to irregular, unauthorized, fraudulent
                                                                                                       or illegal activity, we may, in our discretion, freeze some or all of the funds in the account and in


Page 49                                                                                                                                                                                               Page 50
11/2017                                                                                                                                                                                              11/2017
                                                    Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 30 of 40
other accounts you maintain with us, without any liability to you, until such time as we are able to       We may accept and comply with legal process: served in person, by mail, by facsimile
complete our investigation of the account and transactions. If we do freeze your account funds, we         transmission, or by other means; or served at locations other than the location where the account,
will provide notice to you as soon as reasonably possible. Notice may be made by mail or verbally          property or records are held. You direct us not to contest the legal process. We may, but are not
or provided by other means such as via Online Banking or text alerts as permitted by law or by             required to, send a notice to you of the legal process. We do not send a notice if we believe the
updated balance information. We may not provide this notice to you prior to freezing the account if        law prohibits us from doing so.
we believe that such notice could result in a security risk to us or to the owner of the funds in the      We may hold and turn over funds or other property to the court or creditor as directed by the legal
account.                                                                                                   process, subject to our right of setoff and any security interest we have in the funds or other
                                                                                                           property. We do not pay interest on the funds during the period we hold them pursuant to legal
Indemnification and Limitation of Liability                                                                process. If we hold or turn over funds, we may without any liability to you return checks and other
You agree to reimburse us for all claims, costs, losses and damages (including fees paid for               items unpaid and refuse to permit withdrawals from your account. If the legal process applies to a
collection) we may incur with respect to overdrafts or returned deposits in connection with your           time deposit account, we may charge the applicable early withdrawal penalty for funds taken from
account.                                                                                                   the time deposit.
We are not liable to you for errors that do not result in a financial loss to you. We may take any         We may charge your account a fee for each legal process. You agree to pay us for fees and
action authorized or permitted by this Agreement without being liable to you, even if such action          expenses (including administrative expenses) that we incur in responding to any legal process
causes you to incur fees, expenses or damages.                                                             related to your account, such as expenses for research and copying of documents. The fees and
We are not liable to you for any claim, cost, loss or damage caused by an event that is beyond our         expenses may include attorneys’ fees. We may deduct these fees and expenses from any of your
reasonable control. In particular, we are not liable to you if circumstances beyond our reasonable         accounts without prior notice to you.
control prevent us from, or delay us in, performing our obligations for a service, including acting on     If the legal process directs us to release information about one or more, but not all, accounts
a payment order, crediting a funds transfer to your account, processing a transaction or crediting         that are reported on a combined statement, we may release the entire combined statement,
your account. Circumstances beyond our reasonable control include: a natural disaster; emergency           even though other accounts reported on the combined statement are not covered by the legal
conditions, such as fire, theft or labor dispute; a legal constraint or governmental action or             process. If the legal process requests information about one or more, but not all, account owners
inaction; the breakdown or failure of our equipment for any reason, including a loss of electric           or signers, we may release information about all co-owners or signers on the account, even though
power; the breakdown of any private or common carrier communication or transmission facilities,            some of the other co-owners or signers are not covered by the legal process.
any time-sharing supplier or any mail or courier service; the potential violation of any guideline, rule
or regulation of any government authority; suspension of payments by another bank; or your act,            We may produce documents held at, or provide access to property that is located in, any of our
omission, negligence or fault.                                                                             facilities or any facility operated by a third party on our behalf, even if the facility is not designated
                                                                                                           as the place to be searched in the legal process.
Except as limited by applicable law, we are not liable for special, incidental, exemplary, punitive or
consequential losses or damages of any kind.                                                               We have no liability to you if we accept and comply with legal process as provided in this section
                                                                                                           or by law.
Our liability for a claim will be limited to the face value of an item or transaction improperly
dishonored or paid or the actual value of any deposits not properly credited or withdrawals not            Multiple Signatures Not Required
properly debited.                                                                                          We may act on the oral or written instructions of any one signer on the account. Each signer may
You agree that the amount of any claim you have against us in connection with any account or               make withdrawals, write checks, transfer funds, stop payments, obtain ancillary services (e.g.,
transaction with us, whether brought as a warranty, negligence, wrongful dishonor or other action,         electronic fund transfer services or wire transfers), and otherwise give us instructions regarding
is subject to reduction to the extent that: 1) negligence or failure to use reasonable care on your        your account. We may require written authorization for some actions.
part, or on the part of any of your agents or employees, contributed to the loss which is the basis        We do not assume a duty to enforce multiple signature requirements that you may agree upon
of your claim; and 2) damages could not be avoided by our use of ordinary care.                            among yourselves. If you indicate on your checks or signature card or other account documents
Any loss recovery you obtain from third parties on a particular claim will reduce the amount of            that more than one signature is required for withdrawal, this indication is for your own internal
any obligations we may have to you on that claim and you will immediately notify us of any such            procedures and is not binding on us.
recovery. You agree to pursue all rights you may have under any insurance policy you maintain              We may disregard any instructions to permit withdrawals only upon more than one signature with
in connection with any loss and to provide us information regarding coverage. Our liability will           respect to checks, electronic fund transfers or other debit/withdrawal requests. We may pay out
be reduced by the amount of any insurance proceeds you receive or are entitled to receive in               funds from your account if the check, item, or other withdrawal or transfer instruction is signed or
connection with the loss. If we reimburse you for a loss covered by insurance, you agree to assign         approved by any one of the persons authorized to sign on the account. We are not liable to you if
us your rights under the insurance to the extent of your reimbursement.                                    we do this.

Legal Process – Subpoena and Levy                                                                          Notice of Withdrawal
“Legal process” includes a writ of attachment, execution, garnishment, tax withholding order, levy,        Federal regulations require us to retain the right to require all savings and all NOW account
restraining order, subpoena, warrant, injunction, government agency request for information, search        depositors to give seven days’ written notice before making a withdrawal. It is unlikely, however,
warrant, forfeiture or other similar order.                                                                that we would require this notice.

Page 51                                                                                                                                                                                                     Page 52
11/2017                                                                                                                                                                                                    11/2017
                                                    Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 31 of 40
Powers of Attorney/Appointment and Payment to Agents                                                      owner, even if the obligations are not directly incurred by you; obligations on which you are
You may decide to appoint someone to act for you as your agent or attorney-in-fact (“agent”) under        secondarily liable; and any amounts for which we become liable to any governmental agency or
a power of attorney. Please note that the form must be satisfactory to us in our discretion and           department or any company as a result of recurring payments credited to any of your accounts
unless prohibited by law, we may refuse, with or without cause, to honor powers of attorney that          after the death, legal incapacity or other termination of entitlement of the intended recipient of
you grant to others.                                                                                      such funds. If you are a sole proprietor, we may charge any of your personal or business accounts.

For our customers’ convenience we have a banking power of attorney form, which is available               If we take or setoff funds from a time deposit account, we may charge an early withdrawal penalty
at many of our financial centers. If your state has a statutory form power of attorney, we also           on the funds withdrawn.
generally accept that form. We may, however, accept any form that we believe was executed by              We may take or setoff funds from your account before we pay checks or other items drawn on
you and act on instructions we receive under that form without any liability to you. You agree to         the account. We are not liable to you for dishonoring items where our action results in insufficient
reimburse us for all claims, costs, losses and damages that we incur in accepting and acting on           funds in your account to pay your checks and other items.
any power of attorney form that we believe you executed.
                                                                                                          Some government payments may be protected from attachment, levy or other legal process under
We may pay any funds deposited in your account to your agent or upon the order of your agent.             federal or state law. If such protections may apply, to the extent that you may do so by contract,
When we accept a power of attorney, we may continue to recognize the authority of your agent to           you waive these protections and agree that we may take or setoff funds, including federal and
act on your behalf without question until we receive written notice of revocation from you or notice      state benefit payments, from your accounts to pay overdrafts, fees and other obligations you owe
of your death or incapacity and have had a reasonable time to act upon it. We will not be liable for      us.
action in accordance with the most current documentation if we have not received such notice.
                                                                                                          This section does not limit or reduce our rights under applicable law to charge or setoff funds in
We may require a separate form for each agent and for each account for which you want to grant            your accounts with us for direct, indirect and acquired obligations you owe us.
power of attorney. We may require your agent to present the original form and refuse to act on
a copy. In some cases, we may require that your agent confirm in an affidavit that the power              Sample of Your Signature
has not been revoked or terminated or that you register the power with the appropriate recording          To determine the authenticity of your signature, we may refer to the signature card or to a check
authorities. We may restrict the types or sizes of transactions we permit your agent to conduct.          or other document upon which your signature appears. We may use an automated process to
The authority of your agent to receive payments, transact on or otherwise make changes to your            reproduce and retain your signature from a check upon which your signature appears.
account generally terminates with your death or incapacity, unless the document creating such             If you create your own checks, or obtain them from someone else, and we cannot accurately
agency provides, in accordance with applicable law, that the agent’s powers continue in spite of          verify your signature on a check by comparing it with a check that posted to your account, you
your incapacity.                                                                                          are responsible for any losses that may result from our inability to use that check to verify your
                                                                                                          signature.
Records
We may in our discretion retain records in any form including, without limit, paper, film, fiche,         Stop Payment Orders and Postdated Orders
digitalized or other electronic medium. If we are not able to produce the original or a copy of your      Acceptance of Stop Payment Orders If we have not already paid a check or other item that
signature card or any other document relating to your account or service, our records (including our      is drawn on your account, then at your request and risk we may accept a stop payment order
electronic records) will be deemed conclusive. If there is a discrepancy between your records and         on it. If you request a stop payment on a check or other item in a financial center, we may
our records, our records will be deemed conclusive.                                                       require identification such as a Bank of America debit card with photo and a secondary form of
                                                                                                          identification. You may not stop payment on a point of sale transaction or an ATM withdrawal or
Right of Setoff                                                                                           transfer.
We may take or setoff funds in any or all of your accounts with us and with our affiliates for direct,
                                                                                                          Postdated Orders If you write a postdated check (that is — you put a future date on the check),
indirect and acquired obligations that you owe us, regardless of the source of funds in an account.
                                                                                                          you may ask us not to pay the check before its date by giving us a stop payment order. Otherwise,
This provision does not apply to IRA or tax-qualified retirement accounts, to consumer credit card
                                                                                                          we may pay it and deduct the amount from your account even if it is presented for payment before
obligations or where otherwise prohibited by law. Your accounts include both accounts you own
                                                                                                          its date.
individually and accounts you own jointly with others. Our setoff rights are in addition to other
rights we have under this Agreement to take or charge funds in your account for obligations you           If we receive a postdated check that is subject to a stop payment order, we may return the check
owe us.                                                                                                   “payment stopped,” “refer to maker,” or with a similar designation.
If the law imposes conditions or limits on our ability to take or setoff funds in your accounts, to the   Placing A Stop Payment Order We may accept a written or oral stop payment order from any
extent that you may do so by contract, you waive those conditions and limits and you authorize us         person who has a right to withdraw funds from the account. We may require you to complete a
to apply funds in any or all of your accounts with us and with our affiliates to obligations you owe      form authorizing the order. You must give us sufficient notice and information so that we have a
us.                                                                                                       reasonable opportunity both to verify that the item is unpaid and to act on your request. We may
We may use funds held in your joint accounts to repay obligations on which any account owner              charge you a fee for each stop payment order and each renewal of the order.
is liable, whether jointly with another or individually. We may use funds held in your individual         We use a computer system to identify items. Therefore, to place a stop payment order on a check
accounts to repay your obligations to us, whether owed by you individually or jointly with another,       or draft, we need specific information to process the request, such as the account number, the
including: obligations owed by you arising out of another joint account of which you are a joint          routing number, the name of the party to whom the item was made payable, the item number
Page 53                                                                                                                                                                                                Page 54
11/2017                                                                                                                                                                                               11/2017
                                                    Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 32 of 40
and the exact amount of the item — in dollars and cents. If you give us the wrong amount (even          To place a stop payment on other preauthorized (recurring) transactions, you must give us the
one penny off) or the wrong item number, we may pay the item. We may also require the date of           identifying information we request. You may be able to give us a specific expiration date for certain
the item, the name of the person who signed or authorized the item, and the name of the party           stop payment orders if you choose to do so.
to whom the item was made payable. We may use only a portion of the required information to             You must notify the payee that you have withdrawn your authorization for any preauthorized
identify an item. Please see the Additional Information about Stop Payments for Preauthorized           (recurring) transaction.
(Recurring) Electronic Funds Transfers section for information about how to stop those types of
                                                                                                        Notice of Varying Amounts
payments.
                                                                                                        If these regular payments may vary in amount, the person you are going to pay will tell you, 10
In some cases, we may pay an item even if an order is in effect. For example, if one of our             days before each payment, when it will be made and how much it will be. You may choose instead
financial centers, without notice of your request, pays a check that you have asked us to stop, we      to receive this type of notice only when the payment would differ by more than a certain amount
may still pay the check.                                                                                from the previous payment, or when the amount would fall outside certain limits that you set.
A stop payment order generally expires after twelve months. However, we may, in our sole                Liability for Failure to Stop Payment
discretion, elect to honor a stop payment order for a longer period of time without notice to you.      If you order us to stop a preauthorized payment three business days or more before the transfer
If you want the order to continue after twelve months, you must ask us to renew the order. Each         is scheduled, and you have given us all of the information we requested, and we do not stop the
request for a renewal is treated as a new order. If you want the order to expire in less than twelve    payment, we will be liable for your losses or damages directly caused by our failure to stop the
months, you must ask us to cancel the order on or after the date you want it to expire. We may          payment.
accept a written or oral instruction to cancel the order. Your request to cancel the order is not
effective until we have a reasonable opportunity to act on it. We cancel the order automatically        Subaccounts
when the account on which the item is drawn is closed. If the item is presented to us for payment       For regulatory accounting purposes, we may classify checking accounts as two subaccounts:
after the stop payment order expires, we may pay the item.                                              a checking subaccount and a savings subaccount. For interest bearing checking accounts, we
If we pay an item subject to a valid and timely stop payment order, we may be liable to you if          calculate and pay interest at the same rate and in the same way on both subaccounts. For non-
you had a legal right to stop payment and you establish that you suffered a loss because of the         interest bearing checking accounts, we do not pay interest on either subaccount. We may transfer
payment. Our liability, if any, is limited to the actual loss suffered, up to the amount of the item.   funds between these subaccounts. We record the subaccounts and any transfers between them on
You must prove the loss to our satisfaction. We are not liable to you for any special, incidental or    our internal accounting records only. Otherwise, the subaccounts are subject to the same terms as
consequential loss or damage of any kind.                                                               the checking and savings accounts described in this Agreement.
Additional Information about Stop Payments for Preauthorized (Recurring) Electronic Funds
                                                                                                        Unclaimed Property – Accounts Presumed Abandoned or Inactive
Transfers If you have told us in advance to make regular payments out of your account (such as
                                                                                                        State and federal law and our policy govern when accounts are considered abandoned. The
recurring debit transactions) or if you have authorized someone else to debit your account through
                                                                                                        applicable state law is generally the state listed in the address for your account statement.
the ACH system, you can stop these payments.
                                                                                                        Your account is usually considered abandoned if you have not performed at least one of the
Here’s how: Call us at 1.800.432.1000 or write us at Bank of America Customer Service, P.O. Box
                                                                                                        following activities for the period of time specified in the applicable state’s unclaimed property law:
25118, Tampa, FL 33622.
                                                                                                        made a deposit or withdrawal, written to us about the account, or otherwise shown an interest
You must notify us in time to receive your request at least three business days before the payment      in the account, such as asking us to keep the account active. You usually need to perform the
order is scheduled to be made. If you call us to stop the payment, we may require you to confirm        activity. Therefore, bank charges and interest payments, and automatic deposits and withdrawals,
the request in writing. If you do not notify us in writing, we may remove the stop payment after 14     are usually not considered activity.
days. We may charge you a fee for each stop payment order you give.
                                                                                                        We are required by the unclaimed property laws to turn over accounts considered abandoned to
Stop payment orders for preauthorized (recurring) payments do not expire without action on your         the applicable state. Before we turn over an abandoned account, we may send a notice to the
part, including recurring debit card and ACH transactions. Should your debit card number change,        address we currently show for the account statement. We may not send this notice if mail we
please contact us to place a new stop payment on the transaction on your new card.                      previously sent to this address was returned. Unless prohibited by the applicable state law, we
To place a stop payment order on an ACH debit, we may require you to provide your name and              may charge to the account our costs and expenses of any notice, advertisement, payment and
telephone number, the type of account (checking or savings), and the exact company name used            delivery of the account to the applicable state agency.
by the sender of the ACH debit, and some of the other information listed under Placing a Stop           After we turn the funds over to the state, we have no further liability to you for the funds and you
Payment Order. You can obtain the company name used by your sender from your statement by               must apply to the appropriate state agency to reclaim your funds.
looking at a prior ACH debit from this sender that posted to your account.
                                                                                                        If we consider your account inactive, then (unless prohibited by federal law or the law of the state
If you do not know the amount of the ACH debit, we may still be able to place the stop payment          where we maintain your account) we may:
order based on the company name of the sender, but this may stop all ACH items from this
sender. If you give us the wrong company name or if the sender changes the company name, we
                                                                                                             •   charge dormant account fees on the account in addition to regular monthly maintenance
                                                                                                                 and other fees,
may pay the item.
                                                                                                             • stop sending statements,

Page 55                                                                                                                                                                                               Page 56
11/2017                                                                                                                                                                                              11/2017
                                                    Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 33 of 40
     • if the account received interest, stop paying interest on the account; and                       Electronic Banking Services
     • refuse to pay items drawn on or payable out of the account.
If you re-establish contact with us, we do not have to reimburse you for these fees and we are not      We offer a variety of electronic banking services for use with your deposit accounts. We describe
liable to you for any interest that would otherwise have accrued on your account.                       some in this section and also provide certain disclosures that apply to use of an electronic banking
                                                                                                        service with personal deposit accounts. We provide separate agreements to you that govern the
Verification of Transactions and Right to Reverse Transactions                                          terms of some services, including separate agreements for ATM and debit cards and Online and
Transactions, including those for which we provide a receipt, may be subject to subsequent              Mobile Banking services. Please review the following provisions and the separate agreement for
verification and correction, though we reserve the right not to do so in every case. We do not verify   the service.
a deposit at the teller window so the receipt that you receive at the time of your deposit is not
evidence that your deposit has been verified. We may reverse or otherwise adjust any transaction        Types of Electronic Banking Services
(both credit and debit) that we believe we erroneously made to your account at any time without         ATM and Debit Cards
prior notice to you, if we opt to do so.                                                                We may issue you an ATM or debit card (either is called a “card”) and a personal identification
                                                                                                        number (PIN) when you open your account. The terms that govern this service are in a separate
Waiver, Severability, and Change of Law by Agreement
                                                                                                        agreement that you receive with your card. Please review that agreement carefully.
Waiver We may delay or waive the enforcement of any of our rights under this Agreement without
losing that right or any other right. No delay in enforcing our rights will affect your obligation to   There are daily dollar limits for withdrawals and purchases. We provide your card limits to you as
pay us fees and other amounts you owe us under this Agreement. If we waive a provision of               part of the separate agreement for card services. We may occasionally decide not to issue a card
this Agreement, the waiver applies only in the specific instance in which we decide to waive the        or code to a customer. We may suspend or terminate a card or code at any time without cause or
provision and not to future situations or other provisions regardless of how similar they may be.       notice.

Severability A determination that any part of this Agreement is invalid or unenforceable will not       The following information is a summary of how you can use your card. Some of these uses may
affect the remainder of this Agreement.                                                                 not be available with every card or at every ATM or other terminal.

Change of Law by Agreement If any part of this Agreement is inconsistent with any applicable            At ATMs You can use your card with linked accounts at participating ATMs to withdraw cash,
law, then to the extent the law can be amended or waived by contract, you and we agree that this        transfer funds, and find out balances. At most ATMs that are prominently branded with the
Agreement governs and that the law is amended or waived by this Agreement.                              Bank of America name and logo, you can also use your card and PIN with linked accounts to make
                                                                                                        deposits and make payments to qualifying Bank of America credit cards and loans.
                                                                                                        At participating merchants You can use your card with linked accounts at participating merchants
                                                                                                        to purchase goods and services. Some merchants may also permit you to withdraw cash from your
                                                                                                        checking account while making a purchase.
                                                                                                        At participating financial institutions You can use your card with linked accounts at participating
                                                                                                        financial institutions to obtain a cash withdrawal from a teller.
                                                                                                        Payments, Credits, and Transfers You can send or receive electronic transfers from or to your
                                                                                                        accounts. We may do this by ACH (as a member of a national or local automated clearinghouse
                                                                                                        association) or other similar networks. Electronic transfers may take various forms, such as:
                                                                                                             • Automatic electronic deposits to your account, such as payroll or benefits payments;
                                                                                                             • Automatic one-time or repeating charges to your account for bill payments, sent by a
                                                                                                               merchant or other payee with your authorization. The merchant or payee may ask you for
                                                                                                               bank number and account information from your check or a canceled check to create these
                                                                                                               orders; and
                                                                                                             • A “check conversion” transfer, where a merchant or other payee uses a check that you
                                                                                                               have written to create an electronic transfer from your account. The merchant may either
                                                                                                               keep the check you wrote or return it to you.
                                                                                                        Online and Mobile Banking Online and Mobile Banking services are governed by a separate
                                                                                                        agreement. You receive the agreement for the service at the time you enroll. You can use these
                                                                                                        services with linked accounts to view your account information, make deposits, transfer funds
                                                                                                        between your accounts and to the accounts of others, pay qualifying loans or credit cards, and
                                                                                                        make payments from your account to third parties. You can enroll for these services on our
                                                                                                        website bankofamerica.com.

Page 57                                                                                                                                                                                             Page 58
11/2017                                                                                                                                                                                            11/2017
                                                    Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 34 of 40
Telephone Banking You may use our automated customer service system with an Access ID                      Electronic Banking Disclosures
or speak to a telephone banker to get your account information, transfer funds between your                Personal deposit accounts Our Personal Schedule of Fees describes our personal deposit accounts.
accounts with us, and pay qualifying loans or credit cards.                                                This Electronic Banking Disclosures section explains provisions that apply to electronic fund transfers
                                                                                                           to or from personal deposit accounts (sometimes referred to as “consumer deposit accounts”).
Access ID                                                                                                  These Transfers are governed by Regulation E, which implements the federal Electronic Fund
An Access ID is a numeric code which, when used with a separate PIN number or passcode (plus,              Transfer Act. A personal deposit account is an account that is owned by a natural person and that is
in some circumstances, another piece of identifying information called a “verbal verification code”),      established primarily for personal, family, or household purposes.
enables consumer and small business customers to do the following through our automated
                                                                                                           Business deposit accounts Our Business Schedule of Fees describes our business deposit accounts.
telephone system or in person at a financial center:
                                                                                                           Business deposit accounts are accounts that are established primarily for business purposes.
     • obtain information about deposit and credit accounts that are linked to the Access ID               When you open one of our business deposit accounts, you represent and agree to that you are
     • transfer funds and make payments between linked accounts, and                                       establishing it primarily for business purposes. Provisions below that explain a consumer’s liability for
     • obtain other services such as stop payments, check reorders, and copies of checks and               unauthorized transfers do not apply to business deposit accounts, although as a matter of practice
       statements                                                                                          we generally follow the error resolution procedures described in this Electronic Banking Disclosures
You may request an Access ID and related security codes by calling customer service or at any              section for business-purpose accounts. Please note that we are not required to follow these
financial center. Please note that Access IDs may not be available to customers in all states.             procedures for business accounts and that we may change our practice at any time without notice.
In some states, individual account numbers, combined with additional security codes, may be                Consumer’s Liability for Unauthorized Transfers
required to obtain account information and transact other business.                                        Tell us AT ONCE if you believe your card or your personal identification number (PIN) or other code
Two activity levels are available for most accounts linked to your Access ID:                              has been lost or stolen. Also, tell us AT ONCE if you believe that an electronic fund transfer has
                                                                                                           been made without your permission using information from your check. The best way to keep your
(1) Inquiry: Allows you to obtain account balances and transaction information.                            possible losses down is to call us immediately.
(2) Financial: Allows you to obtain account information, transfer funds among accounts linked to
the Access ID, and obtain certain other banking services.                                                  Your losses could include all of the money in your account plus, if you have an overdraft protection
                                                                                                           plan linked to your account, any transfers from another account or any advances on a credit line.
When you first choose your Access ID, and when you subsequently open any new accounts, we will
link all your Bank of America accounts that are eligible, and assign the financial activity level to all   If you tell us within two business days after you learn of the loss or theft of your card or code, you
accounts for which that activity level is available, unless you tell us otherwise. We may establish        can lose no more than $50 if someone uses your card without your permission.
certain limits on the accounts that can be linked to your Access ID and that can have the financial        If you do NOT tell us within two business days after you learn of the loss or theft of your card or
activity level.                                                                                            code, and we can prove we could have stopped someone from using your card or code without
If you permit another person to use your Access ID or account number(s) and related code(s),               your permission if you had told us, you could lose as much as $500.
you are responsible for all transactions conducted by that person (even if he or she exceeds your          Also, if your statement shows transfers that you did not make, including those made by card, code
authorization), until you notify us that the person is no longer authorized so that we may block the       or other means, tell us at once. If you do not tell us in writing within 60 days after the statement
codes and issue new ones.                                                                                  was mailed to you, you may not get back any money you lost after the 60 days if we can prove that
You must review your periodic statements and promptly report to us any unauthorized funds                  we could have stopped someone from taking the money if you had told us in time. If a good reason
transfers initiated through the use of your security codes or otherwise. You must also promptly            (such as a long trip or a hospital stay) kept you from telling us, we will extend the time periods.
notify us of any suspected loss or theft of your security codes. Failure to take these actions may         Note: These liability rules are established by Regulation E, which does not apply to business deposit
affect the extent of your liability for any unauthorized transfers under federal banking regulations or    accounts. For personal deposit accounts, our liability policy regarding unauthorized debit card or
other applicable laws.                                                                                     ATM card transactions, and unauthorized Online Banking transactions may give you more protection,
Small Business Access IDs If you are a small business customer, to uniquely identify each                  provided you report the transactions promptly. Please see the agreement you receive with your ATM
person who initiates a request for banking services, you should establish a separate Access ID             or debit card and the Online Banking agreement.
and related security codes for each person who you determine needs access to your accounts.                You should never write your PIN on your card or carry the PIN with you. This reduces the possibility
Your authorization (whether express or implied) for any individual to establish an Access ID shall         of someone using your card without your permission if it is lost or stolen.
constitute your authorization for the bank to provide account information to such individual and           If you give, or make reasonably available, your card, PIN or other access device or code to anyone,
(unless inquiry only access is selected) to transfer funds and conduct other banking transactions          you may be liable for any use made of such until you advise us that such person is not authorized
upon that person’s request. Such authorization supersedes any resolution, signature card or other          to use them.
document filed with the bank that purports to limit authority over any of your accounts, whether
                                                                                                           Also, the state law applicable to your account may give you more time to report an unauthorized
currently on file or submitted or modified in the future, unless the Access ID authorization is
                                                                                                           transaction or may give you more protection. For example, in Massachusetts, the two day and 60
expressly modified or revoked.
                                                                                                           day time limits for reporting unauthorized transactions do not apply and the $500 limit does not
                                                                                                           apply.


Page 59                                                                                                                                                                                                    Page 60
11/2017                                                                                                                                                                                                   11/2017
                                                   Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 35 of 40
Contact in Event of Unauthorized Transfer; and Lost or Stolen Card, PIN or Other Code                   Fees
If you believe your card, PIN or other code is lost or stolen, or learned by an unauthorized person,    ATM Fees When you use an ATM that is not prominently branded with the Bank of America name
or that someone has transferred or may transfer money from your account without your permission,        and logo, you may be charged a fee by the ATM operator or any network used and you may be
notify us immediately by calling the number listed below.                                               charged a fee for a balance inquiry even if you do not complete a fund transfer. We may also
Telephone: 1.800.432.1000                                                                               charge you fees.

You can also write to us at: Bank of America, P.O. Box 53137, #7405, Phoenix, AZ 85072-3137             Other Fees For other fees that apply to electronic banking services, please review the Schedule
                                                                                                        of Fees for your account and each agreement or disclosure that we provide to you for the specific
You should also call the number or write to the address listed above if you believe a transfer has
                                                                                                        electronic banking service, including the separate agreement for Online and Mobile Banking
been made using the information from your check without your permission.
                                                                                                        services and the separate agreement for ATM and debit cards.
If unauthorized activity occurs, you agree to cooperate during the investigation and to complete a
                                                                                                        In Case of Errors or Questions about your Electronic Transfers You May Sign into Online Banking
Lost/Stolen Card and Fraud Claims Report or similar affidavit.
                                                                                                        to Report the Error Promptly, or Call or write us at the telephone number or address below, as
Business Days For purposes of these electronic banking disclosures, our business days are               soon as you can, if you think your statement or receipt is wrong, or if you need more information
Monday through Friday. Weekends and bank holidays are not included.                                     about a transfer listed on the statement or receipt.
Documentation of Transfers                                                                              Call us at 1.800.432.1000 during normal Claims Department business hours or write us at
Receipts You can usually get a receipt at the time you make any transfer to or from your account        Bank of America, P. O. Box 53137, #7405, Phoenix, AZ 85072-3137.
at an ATM or point of sale terminal. You may not get a receipt for small dollar transactions.           We must hear from you NO LATER than 60 days after we sent you the FIRST statement on which
Transactions may be verified by us though we reserve the right not to do so in every case, so the       the error or problem appeared. Please provide us with the following:
receipt is not final and our records will control if there is a conflict.
                                                                                                             • Tell us your name and account number;
Preauthorized Credits If you have arranged to have direct deposits made to your account at least
once every 60 days from the same person or company, you can call us at 1.800.432.1000 to find
                                                                                                             • Describe the error or the transfer you are unsure about, and explain as clearly as you can
                                                                                                               why you believe it is an error or why you need more information;
out whether or not the deposit has been made.
                                                                                                             • Tell us the dollar amount of the suspected error.
Periodic Statements We send you a monthly account statement unless there are no electronic fund
transfers in a particular month. In any case, we send you a statement at least quarterly unless we      If you tell us orally, we may require that you send your complaint or question in writing within 10
consider your account inactive.                                                                         business days.
                                                                                                        We will determine whether an error occurred within 10 business days after we hear from you and
Preauthorized Payments
                                                                                                        will correct any error promptly. If we need more time, however, we may take up to 45 days to
Please see the Additional Information about Stop Payments for Preauthorized (Recurring) Electronic
                                                                                                        investigate your complaint or question. If we decide to do this, we will credit your account within
Funds Transfer section in the Stop Payment Orders and Postdated Orders section of the Agreement.
                                                                                                        10 business days for the amount you think is in error, so that you will have the use of the money
Liability for Failure to Make Transfers                                                                 during the time it takes us to complete our investigation. If we ask you to put your complaint
If we do not complete a transfer to or from your account on time or in the correct amount               or question in writing and we do not receive it within 10 business days, we may not credit your
according to our agreement with you, we will be liable for your losses or damages. However, there       account.
are some exceptions. We will not be liable, for instance:                                               For errors involving new accounts, point of sale, or foreign-initiated transactions, we may take up to
     • If, through no fault of ours, you do not have enough money in your account to make the           90 days (instead of 45) to investigate your complaint or question. For new accounts we may take
       transfer.                                                                                        up to 20 business days to credit your account for the amount you think is in error.
     • If the transfer would go over the credit limit on your overdraft line.                           We will tell you the results within 3 business days after completing our investigation. If we decide
     • If the ATM where you are making the transfer does not have enough cash.                          that there was no error, we will send you a written explanation. You may ask for copies of the
     • If the ATM, terminal or system was not working properly and you knew about the breakdown         documents that we used in our investigation.
       when you started the transfer.                                                                   Notice: As part of the security system to help protect your card and PIN, we may use hidden
     • If circumstances beyond our control (such as power outages, equipment failures, fire or flood)   cameras and other security devices to determine who is using a card at an ATM. You consent to
       prevent the transfer, despite reasonable precautions that we have taken.                         this.
     • If the funds are subject to legal process or other encumbrance restricting the transfer.         Additional Information for Massachusetts customers: Any documentation provided to you which
     • If we consider your account to be inactive or dormant.                                           indicates that an electronic fund transfer was made shall be admissible as evidence of the transfer
                                                                                                        and shall constitute prima facie proof that the transfer was made. And the initiation by you of
     • If your card or code has been revoked due to inactivity or at our discretion.
                                                                                                        certain electronic fund transfers from your account will effectively eliminate your ability to stop
There may be other exceptions stated in our agreement with you or permitted by law.                     payment of the transfer. UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT, YOU MAY NOT
Confidentiality - Account Information Disclosure We will disclose information to third parties about    STOP PAYMENT OF ELECTRONIC FUND TRANSFERS. THEREFORE, YOU SHOULD NOT EMPLOY
your account or transfers you make as stated in the Information about You and Your Account              ELECTRONIC ACCESS FOR PURCHASES OR SERVICES UNLESS YOU ARE SATISFIED THAT YOU
section near the front of this Agreement.                                                               WILL NOT NEED TO STOP PAYMENT.
Page 61                                                                                                                                                                                              Page 62
11/2017                                                                                                                                                                                             11/2017
                                                     Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 36 of 40

ATM Safety Tips                                                                                          Funds Transfer Services
                                                                                                         The following provisions apply to funds transfers you send or receive through us, but do not apply to
The suggestions that follow offer some simple tips on protecting your card and PIN and exercising
                                                                                                         electronic fund transfers governed by Regulation E, Subpart A of the Consumer Financial Protection
care when using an ATM.
                                                                                                         Bureau. We provide separate agreements to you that govern the terms of some funds transfer
Protect Your ATM Card and Personal Identification Number (PIN)                                           services, including separate agreements for Online and Mobile Banking, telephone transfers, and
    • Always protect your card by keeping it in a safe place. If your card is lost or stolen, contact    funds transfers in the financial centers. If you have a specific agreement with us for these services,
         us immediately.                                                                                 these provisions supplement that agreement to the extent these provisions are not inconsistent with
                                                                                                         the specific agreement.
     •   Memorize your PIN. Do not write it on your card, keep it in your wallet or give it to anyone.
     •   If you choose your own PIN, avoid using numbers for your PIN that are easily identifiable       The Uniform Commercial Code includes provisions relating to funds transfers. These provisions
         (such as birth dates, telephone numbers, addresses, etc.)                                       define the following terms: funds transfer, payment order and beneficiary. These terms are used
                                                                                                         here as they are defined in Article 4A of the Uniform Commercial Code – Funds Transfers as adopted
     •   Never give information about your card or PIN over the telephone, email or the Internet,
                                                                                                         by the state whose law applies to the account for which the funds transfer service is provided.
         unless to a trusted merchant in a call or transaction initiated by you. If someone is asking
                                                                                                         In general: A funds transfer is the process of carrying out payment orders that lead to paying a
         for this information, refuse and immediately contact us.
                                                                                                         beneficiary. The payment order is the set of instructions given to us to transfer funds. The beneficiary
     •   Carefully review your account statements and report any fraudulent transactions
                                                                                                         is the person or business who receives the payment.
         immediately.
                                                                                                         In addition, funds transfers sent outside of the United States that are initiated by consumers
Be Aware of Your Surroundings at ATMs                                                                    primarily for personal, family or household purposes are governed by federal law (Remittance
    • Be aware of people and your surroundings before, during and after you use an ATM,                  Transfers) (see below). Effective as of the date set forth in the final rules implementing EFTA
         particularly at night. If you think it is unsafe, leave immediately and visit another ATM.      (defined below), federal law may provide rights with respect to Remittance Transfers that may vary in
     •   If you must visit an ATM at night, take someone with you.                                       certain ways from the terms and conditions set forth herein. Your rights with respect to Remittance
     •   When using an ATM with a door that requires card access, close the door completely upon         Transfers, including disclosure, error resolution and cancellation rights, will be explained to you
         entering and exiting and do not open the door to anyone you don’t know.                         contemporaneously with each Remittance Transfer transaction you initiate, either orally or in writing.
     •   When you use a drive-up ATM, keep your engine running, doors locked and only the driver’s       In general, your and our rights and obligations under this Agreement are governed by and interpreted
         window open during the transaction.                                                             according to federal law and the law of the state where your account is located. However, Remittance
     • The activity around Bank of America ATMs may be monitored or recorded by surveillance             Transfers shall be governed by federal law and, as applicable, the law of the State of New York.
         cameras.                                                                                        Funds transfers to your account or funded from your account or otherwise funded by you may
                                                                                                         involve one or more funds transfer systems, including, without limitation, Fedwire or Clearing House
Protect Your Privacy                                                                                     Interbank Payments System (CHIPS). Accordingly, notwithstanding any choice of law that may be
    • Shield the key pad with your hand or body while entering your PIN at an ATM.                       provided elsewhere in this agreement, such transfers will be governed by the rules of any funds
    • Put your card and receipt away immediately after completing your transaction. Do not count         transfer system through which the transfers are made, as amended from time to time, including,
         your cash at the ATM.                                                                           without limitation, Fedwire, the National Automated Clearing House Association, any regional
                                                                                                         association (each an “ACH”), and CHIPS. Funds transfers through Fedwire will be governed by,
     •   Do not leave your transaction record at the ATM. Keep your transaction record in a safe
                                                                                                         and subject to, Regulation J, Subpart B, and Uniform Commercial Code Article 4A incorporated by
         place, so you can compare it to your statement.
                                                                                                         reference thereunder. Funds transfers through CHIPS are governed by, and subject to, CHIPS Rules
Request Emergency Assistance                                                                             and Administrative Procedures and by the laws of the State of New York, including Article 4-A of
                                                                                                         the New York Uniform Commercial Code, regardless of whether the payment message is part of a
   • If you need emergency assistance, call 911 from the nearest telephone. If you have
                                                                                                         transfer that is a Remittance Transfer, except that in the case of an inconsistency between New York
         a complaint about the security of a Bank of America ATM, call our Corporate Security
                                                                                                         law and EFTA, EFTA shall govern.
         Department at 1.800.222.7511.
     •   Report all crimes immediately to law enforcement. If you think you’re being followed from       We may charge fees for sending or receiving a funds transfer. We may deduct our fees from your
         an ATM, go to a busy area and immediately contact the police.                                   account or from the amount of the transfer. Other financial institutions involved in the funds transfer
                                                                                                         may also charge fees. For current fees, call us at the number for customer service on your statement
                                                                                                         or ask a financial center associate.

                                                                                                         Remittance Transfers
                                                                                                         The Bank may execute certain payment orders for you known as Remittance Transfers. A
                                                                                                         Remittance Transfer is a wire transfer initiated by a consumer primarily for personal, family or
                                                                                                         household purposes to a designated recipient in a foreign country. Effective as of the date set
                                                                                                         forth in the final rules implementing EFTA (defined below), federal law may provide certain rights

Page 63                                                                                                                                                                                                 Page 64
11/2017                                                                                                                                                                                                11/2017
                                                    Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 37 of 40
and obligations related to Remittance Transfers that may differ from rights and obligations that         required to compensate you, and we are not required to credit or adjust your account for any loss
apply to other types of payment orders, including disclosure, cancellation and error resolution          of interest or interest equivalent.
rights. To the extent the provisions of this Agreement are inconsistent with the oral or written         Calculations Unless otherwise prohibited by law, if we are obligated to pay for loss of interest
disclosures provided to you for a Remittance Transfer governed by section 919 of the Electronic          that results from our error or delay regarding your payment order, we calculate compensation as
Fund Transfer Act (EFTA), 15 U.S.C. section 1693o-1, the terms of the disclosures provided at the        follows. With an analyzed checking account, we credit the account to reflect the applicable value
time of the Remittance Transfer shall govern. Notwithstanding anything to the contrary contained         date or otherwise adjust the account under our account analysis procedure, to recalculate earnings
herein, rights and obligations that apply to Remittance Transfers are as set forth in EFTA and, as       credits for the period involved. With a non-analyzed, non-interest bearing account, we use a rate
applicable, as set forth in New York law.                                                                equal to the average of the Federal Funds rates set by the Federal Reserve Bank of New York, less
                                                                                                         a reserve factor. With a non-analyzed, interest bearing account, we use the rate applicable to the
Sending Funds Transfers                                                                                  account. If we have a separate agreement with you specifying a different calculation method, we
You may subscribe to certain services we offer or you may give us other instructions to pay money        use that method instead.
or have another bank pay money to a beneficiary. This Sending Funds Transfers section applies to
wire transfers (excluding Remittance Transfers) and transfers we make between your                       Receiving Funds Transfers
Bank of America accounts. It does not apply to automated clearing house (ACH) system funds               We may receive instructions to pay funds to your account. We may receive funds transfers directly
transfer services.                                                                                       from the sender, through a funds transfer system or through some other communications system.
You may give us payment orders for ACH system funds transfers only if you have a separate                This includes wire transfers, ACH transfers that may be sent through an ACH system or processed
agreement with us for those services.                                                                    directly to an account with us, and transfers between Bank of America accounts.
Cutoff Times for Payment Orders We have cutoff times for processing payment orders. Cutoff               ACH Provisional Payment Rule Under ACH rules, funds transfers sent through an ACH are
times vary depending on the particular office of our bank and the type of payment order. We may          provisional and may be revoked prior to final settlement. You agree to these rules. If the funds
treat payment orders we receive after a cutoff time as if received the next business day. We tell        transfer is revoked before final settlement, we may charge your account for the amount credited.
you our cutoff times upon request.                                                                       The person who sent the payment order is considered not to have paid you. If this happens, we do
Amending or Canceling Payment Orders You may not amend or cancel a payment order after we                not send a separate notice; we report the information on your account statement.
receive it. If you ask us to do this, we may make a reasonable effort to act on your request. But        Notice of Funds Transfer We notify you that we have received funds transfers by listing them on
we are not liable to you if, for any reason, a payment order is not amended or canceled. You agree       your account statement. We provide statements to you by mail or through Online Banking if you
to reimburse us for any costs, losses or damages that we incur in connection with your request to        selected paperless delivery through Online Banking for your deposit account documents. If you use
amend or cancel a payment order.                                                                         one of our information reporting services, you may receive notice through that service.
Inconsistency of Name or Number The beneficiary’s bank may make payment to the beneficiary               We are not obligated to send you a separate notice of each incoming funds transfer. While we
based solely on the account or other identifying number, even if the name on the payment order           generally do not provide such separate notices, we may do so on occasion, in which case we send
differs from the name on the account. We or an intermediary bank may send a payment order to             the notice within two business days after we credit your account.
an intermediary bank or beneficiary’s bank based solely on the bank identifying number, even if the      We are not obligated to pay you interest for the period before you receive notice.
payment order indicates a different bank name.
                                                                                                         If you are expecting a funds transfer and want to find out if it has been credited to your account,
Sending Payment Orders We may select any intermediary bank, funds transfer system or means               call us at the number for customer service on your statement.
of transmittal to send your payment orders. Our selection may differ from that indicated in your
                                                                                                         Posting Your Customers’ Payments We credit to your account electronic payments (such as bill
instructions.
                                                                                                         payments) that we receive from your customers. If you do not apply a payment to an account of
Notice of Rejection We may reject payment orders. We notify you of any rejection orally,                 your customer, you must promptly return the payment to us.
electronically or in writing. If we send written notices by mail, we do so by the end of the next
business day.                                                                                            ACH Debits and Credits
We are not liable to you for the rejection or obligated to pay you interest for the period before you    From time to time, originators that you authorize may send automated clearing house (ACH) credits
receive timely notice of rejection.                                                                      or debits for your account. For each ACH transaction, you agree that the transaction is subject to
Errors or Questions About Your Payment Orders We notify you about certain funds transfers by             the National Automated Clearing House Association (NACHA) Operating Rules and any local ACH
listing them on your account statement. In some cases, we also may notify you electronically, in         operating rules then in effect. You agree that we may rely on the representations and warranties
writing or by a report produced through one of our information reporting services.                       contained in these operating rules and either credit or debit your account, as instructed by the
                                                                                                         originator of the ACH transaction.
You must notify us at once if you think a funds transfer shown on your statement or notice is
incorrect. You must send us written notice, including a statement of relevant facts, no later than       You should be careful about giving someone your account number to help prevent unauthorized
14 days after the date you receive the first notice or statement on which the problem or error           transactions on your account. You must notify us immediately of unauthorized activity.
appears.                                                                                                 For information about stopping payment of an ACH transaction, see Stop Payment Orders and
If you fail to notify us within this 14-day period, we are not liable for any loss of interest because   Postdating Orders in the Other Terms and Services section.
of an unauthorized or erroneous debit or because your statement or notice is incorrect. We are not
Page 65                                                                                                                                                                                               Page 66
11/2017                                                                                                                                                                                              11/2017
                                                      Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 38 of 40
Business deposit accounts You acknowledge and agree that if you request us to transmit an ACH
return transaction in connection with any problem, including a claim of erroneous or unauthorized
                                                                                                              Resolving Claims
ACH debit posted to your account, the related originating depository financial institution has no             If you and we are not able to resolve a claim ourselves, then you and we agree that the claim will
obligation to accept that return transaction if the return request is not made within the applicable          be resolved as provided in this Resolving Claims section. This is a dispute resolution provision.
time frame set forth in the NACHA Operating Rules. We will respond to your reported problem                   Please read it carefully.
and attempt to pursue your request with the originating depository financial institution as long
as you report the problem to us in writing within 60 days after the statement first reflecting the            What does “Claim” Mean?
transaction was mailed to you; however, we do not guarantee that we will be able to recover your              Claim means any claim, dispute or controversy (whether under a statute, in contract, tort, or
funds if you notify us of the problem beyond NACHA time frames. In some cases, depending on the               otherwise and whether for money damages, penalties or declaratory or equitable relief) by either
facts, your claim may not be honored and you could incur a loss.                                              you or us against the other, or against the employees or agents of the other, arising from or
                                                                                                              relating in any way to this deposit agreement (including any renewals, extensions or modifications)
                                                                                                              or the deposit relationship between us.
Tax Information                                                                                               Claim does not include provisional or ancillary remedies from a court of competent jurisdiction,
Generally, we are required to report annually to you and to the Internal Revenue Service (IRS)                which either you or we may exercise without waiving the right to arbitration or reference.
interest payments that total $10 or more during the year on your deposit account with us. We may
                                                                                                              How Claims on Personal Accounts will be Resolved
also be required to report this information to the appropriate state revenue authority.
                                                                                                              You and we both agree that all Claims relating to a personal account will be resolved in court by a
When you open an account, we are required to obtain — and each U.S. citizen or resident alien                 judge without a jury, as permitted by law.
must give us — a certified U.S. Taxpayer Identification Number (TIN) and information regarding your
backup withholding status. When you apply for an account, you certify that you have provided the              JURY TRIAL WAIVER FOR PERSONAL ACCOUNTS
correct TIN for the account holder and the correct backup withholding status.                                 FOR PERSONAL ACCOUNTS, AS PERMITTED BY LAW, YOU AND WE AGREE AND UNDERSTAND
For individual accounts, the TIN is your Social Security Number (SSN). For individual accounts with           THAT YOU AND WE ARE BOTH GIVING UP THE RIGHT TO TRIAL BY JURY. THIS IS A JURY TRIAL
more than one owner, we report taxpayer information for the person listed first in our records.               WAIVER.
Resident aliens who do not qualify for Social Security should provide their Individual Taxpayer
Identification Number (ITIN). For other accounts, the TIN is the owner’s Employer Identification
                                                                                                              How Claims on Business Accounts will be Resolved
Number (EIN). If you do not give us a certified name and TIN, if the IRS notifies us that the name            You have the right to compel us at your option, and we have the right to compel you at our option,
and TIN you gave us is incorrect, or if the IRS notifies us that you failed to report all your interest and   to resolve a Claim relating to a business account by binding arbitration. If neither you nor we
dividends on your tax return, we are required to backup withhold at the current backup withholding            decide to compel arbitration, then the Claim will be resolved in court by a judge without a jury, as
rate on interest paid to your account and pay it to the IRS. In some cases, a state and local tax             permitted by law. There is an exception for Claims brought in a California state court. If a Claim
authority may also require that we pay state and local backup withholding on interest paid to your            relating to a business account is brought in a California state court, either you or we can seek
account when we are required to pay backup withholding to the IRS. Backup withholding is not an               to compel the other to have the Claim resolved by general reference to a judicial referee under
additional tax. If you are subject to backup withholding, we are required to report to you and to the         California Code of Civil Procedure (C.C.P.) Section 638, as provided below. Both parties may
IRS regardless of the amount of the interest payment. You may claim amounts withheld and paid to              also agree to resolve their disputes through judicial reference. The arbitration, judicial reference
the IRS as a credit on your federal income tax return.                                                        or trial by a judge will take place on an individual basis without resort to any form of class or
                                                                                                              representative action.
If you are a certified nonresident alien individual, you are generally exempt from backup withholding
on interest but may be subject to information reporting if you reside in a country in which we                CLASS ACTION AND JURY TRIAL WAIVER FOR BUSINESS ACCOUNTS
are required to report. If you are a certified foreign entity, you are generally exempt from backup
                                                                                                              FOR BUSINESS ACCOUNTS, YOU AND WE AGREE AND UNDERSTAND: (1) THAT YOU AND
withholding and information reporting for interest payments. Deposit interest income that is                  WE ARE BOTH GIVING UP THE RIGHT TO TRIAL BY JURY, AND (2) THAT THIS SECTION PRE-
effectively connected with the conduct of a trade or business in the United States is subject to              CLUDES YOU AND US FROM PARTICIPATING IN OR BEING REPRESENTED IN ANY CLASS OR
information reporting.                                                                                        REPRESENTATIVE ACTION OR JOINING OR CONSOLIDATING THE CLAIMS OF OTHER PERSONS.
You must renew your status as an exempt foreign person or entity prior to the end of the third                THIS IS A CLASS ACTION WAIVER AND JURY TRIAL WAIVER.
calendar year following the year in which you last certified your status. If you fail to renew your
status by the last day of the fourth calendar year, your interest payments will be subject to backup          Judicial Reference
withholding. If you become a U.S. citizen or resident after opening your account, you must notify us          A case sent to judicial reference is heard by a neutral individual (a “judicial referee”), but remains
within 30 days and provide us with your certified name and TIN.                                               in the court system subject to the same rules of procedure, discovery and evidence and appeal as
We comply with Foreign Account Tax Compliance Act (FATCA) as mandated by U.S. federal tax law.                any court case. The judicial referee will be an active or retired judge or attorney with more than 10
We will withhold on certain payments when required by such law.                                               years of experience, chosen by mutual agreement of you and us.
For more information or to determine how this information applies to you, consult your U.S. tax               If you and we are unable to agree on a judicial referee, then the judicial referee will be appointed
advisor.                                                                                                      according to the procedure for appointment of a referee under California C.C.P. Section 640.

Page 67                                                                                                                                                                                                     Page 68
11/2017                                                                                                                                                                                                    11/2017
                                                      Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 39 of 40
The judicial referee, sitting alone without a jury, will decide questions of law and fact and will           of limitation and will dismiss barred claims. Arbitrations will be governed by the rules of the
resolve the Claim. This includes the applicability of this Resolving Claims section and the validity of      Administrator to the extent those rules do not conflict with this Resolving Claims section. In
the deposit agreement.                                                                                       addition, you or we may submit a written request to the arbitrator to expand the scope of discovery
Judicial reference will be governed by California C.C.P. Section 638 at seq. and the judicial referee        normally allowable. At the timely request of either you or us, the arbitrator must provide a brief
                                                                                                             written explanation of the basis for the award.
will determine all issues in accordance with federal and California law and the California rules
of evidence. The referee is empowered to provide all temporary or provisional remedies and rule              Judgment upon the award given by the arbitrator may be entered in any court having jurisdiction.
on any motion that would be authorized in pretrial or trial proceedings in court, including motions          The arbitrator’s decision is final and binding, except for any right of appeal provided by the FAA or
for summary judgment or summary adjudication. The award that results from the decision of the                under this Agreement.
referee will be entered as a judgment in the court that appointed the referee, in accordance with
the provisions of California C.C.P. Sections 644(a) and 645. You and we both reserve the right to            Limitation and Non-Severability
seek appellate review of any judgment or order to the same extent permitted in a court of law.               For both personal and business accounts. Regardless of anything else in this Resolving Claims
                                                                                                             section, you and we both acknowledge and agree that the validity and effect of the class action
Arbitration                                                                                                  and jury trial waiver for business accounts and the jury trial waiver for personal accounts may be
                                                                                                             determined only by a court or judicial referee and not by an arbitrator. You and we both have the
This section on arbitration applies to business accounts and is subject to the provisions of the
                                                                                                             right to appeal the limitation or invalidation of the waiver.
Limitation and Non-Severability section below.
                                                                                                             For business accounts. Regardless of anything else in this Resolving Claims section, you and we
Arbitration is a method of resolving disputes in front of one or more neutral individuals, instead of        both acknowledge and agree that the class action and jury trial waiver is material and essential to
having a trial in court in front of a judge and/or jury. The arbitrator will be an active or retired judge   the arbitration of any disputes between you and us and is non-severable from the agreement to
or attorney with more than 10 years of experience, chosen by mutual agreement of you and us.                 arbitrate Claims. If the class action and jury trial waiver is limited, voided or found unenforceable,
If you and we are unable to agree on an arbitrator, then you agree to choose one of the following            then the agreement to arbitrate (except for this sentence) will be null and void with respect to such
Administrators within 10 days of our written notice that an agreement cannot be reached.                     proceeding and this Resolving Claims section will be read as if the provisions regarding arbitration
                                                                                                             were not present. You and we both have the right to appeal the limitation or invalidation of the
     • JAMS Resolution Center                                                                                class action and jury trial waiver. You and we acknowledge and agree that under no circumstances
         1920 Main St., Suite 300
                                                                                                             will a class action be arbitrated.
         Irvine, CA 92614
         www.jamsadr.com
                                                                                                             Rules of Interpretation
         (800) 352-5267
                                                                                                             Except as provided in the Limitation and Non-Severability section above, if any portion of this
     •   American Arbitration Association (“AAA”)
                                                                                                             Resolving Claims section is determined to be invalid or unenforceable, it will not invalidate
         1633 Broadway, 10th Floor
                                                                                                             the remaining portions of this section. If there is a conflict or inconsistency between this
         New York, NY 10019
                                                                                                             Revolving Claims section and other terms of this deposit agreement or the applicable rules of
         www.adr.org
         (212) 716-5800                                                                                      the Administrator, this Resolving Claims section will govern. If there is any conflict between this
                                                                                                             Revolving Claims section and any other dispute provision (whether it be for arbitration, reference or
If you do not choose the Administrator on a timely basis, we will select the Administrator and the
                                                                                                             any other form of dispute resolution), this Resolving Claims section will prevail for Claims arising
Administrator will select the arbitrator using the Administrator’s rules. If an Administrator cannot
                                                                                                             out of this deposit agreement or transactions contemplated by this deposit agreement.
hear or refuses to hear the arbitration, then the arbitration will be handled by the alternative
Administrator.                                                                                               Jurisdiction and Venue
The arbitrator, sitting alone without a jury, will decide questions of law and fact and will resolve the     Any action or proceeding regarding your account or this deposit agreement must be brought in
Claim. This includes the applicability of this Resolving Claims section and the validity of the deposit      the state in which the financial center that maintains your account is located. You submit to the
agreement, except that the arbitrator may not decide or resolve any Claim challenging the validity           personal jurisdiction of that state. Note that any action or proceeding will be governed by and
of the class action and jury trial waiver. The validity of the class action and jury trial waiver will be    interpreted in accordance with the Governing Law section of this agreement.
decided only by a judicial referee or a court.
                                                                                                             If a Claim is submitted to arbitration and the state where that financial center is located is not
After a decision is given by an arbitrator, and where the amount of the Claim exceeds $200,000,              reasonably convenient for you, then you and we will attempt to agree on another location. If you
either you or we can appeal the arbitrator’s decision to another arbitrator. If the amount of the            and we are unable to agree on another location, then the location will be determined by the
Claim exceeds $1,000,000, either you or we can appeal the arbitrator’s decision to a panel of                Administrator or arbitrator.
three arbitrators. No decision may be appealed under this paragraph, unless the arbitrator that
heard the matter first makes a finding that the Claim could reasonably have exceeded either
$200,000 or $1,000,000. Any arbitrator who hears an appeal under this paragraph will be
selected according to the rules of the Administrator.
The arbitration of any matter involves interstate commerce and is governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq. (the “FAA”). The arbitrator will follow applicable substantive
law to the extent consistent with the FAA. The arbitrator will give effect to the applicable statutes
Page 69                                                                                                                                                                                                    Page 70
11/2017                                                                                                                                                                                                   11/2017
Case 1:20-cv-00013-JPO Document 1-9 Filed 01/02/20 Page 40 of 40
